

	

		II

		109th CONGRESS

		1st Session

		S. 770

		IN THE SENATE OF THE UNITED STATES

		

			April 13, 2005

			Mr. Levin (for himself,

			 Ms. Collins, Mr. Jeffords, Ms.

			 Stabenow, Mr. DeWine,

			 Mr. Bayh, Mr.

			 Dayton, Mr. Leahy,

			 Mr. Kennedy, Mr. Reed, Mr.

			 Lautenberg, Mr. Warner, and

			 Mr. Akaka) introduced the following bill;

			 which was read twice and referred to the Committee on Environment and Public

			 Works

		

		A BILL

		To amend the Nonindigenous Aquatic Nuisance Prevention

		  and Control Act of 1990 to reauthorize and improve that Act.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the National Aquatic Invasive Species Act of

			 2005.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings.

					Sec. 3. Definitions.

					TITLE I—Prevention of introduction of aquatic Invasive Species

				into waters of the United States by vessels

					Sec. 101. Prevention of introduction of aquatic invasive

				species into waters of the United States by vessels.

					Sec. 102. Armed services whole vessel management

				program.

					TITLE II—Prevention of introduction of aquatic Invasive Species

				by other pathways

					Sec. 201. Priority pathway management program.

					Sec. 202. Screening process for planned importations of live

				aquatic organisms.

					TITLE III—Early detection; rapid response; control and

				outreach

					Sec. 301. Early detection.

					Sec. 302. Rapid response.

					Sec. 303. Dispersal barriers.

					Sec. 304. Environmental soundness.

					Sec. 305. Information, education, and outreach.

					TITLE IV—Aquatic Invasive Species research

					Sec. 401. Ecological, pathway, and experimental

				research.

					Sec. 402. Analysis.

					Sec. 403. Vessel pathway standards research.

					Sec. 404. Graduate education in systematics and

				taxonomy.

					TITLE V—Coordination

					Sec. 501. Program coordination.

					Sec. 502. International coordination.

					TITLE VI—Authorization of appropriations

					Sec. 601. Authorization of appropriations.

					TITLE VII—Conforming amendments

					Sec. 701. Conforming amendments.

				

			2.FindingsCongress finds that—

			(1)aquatic invasive

			 species are second only to habitat destruction as a cause of permanent losses

			 in biological diversity of aquatic ecosystems of the United States;

			(2)aquatic invasive

			 species continue to be introduced into waters of the United States at an

			 unacceptable rate;

			(3)aquatic invasive

			 species damage infrastructure, disrupt commerce, out compete native species,

			 reduce biodiversity, and threaten human health;

			(4)the direct and

			 indirect costs of aquatic invasive species to the economy of the United States

			 amount to billions of dollars per year;

			(5)in the Great

			 Lakes region, approximately $3,000,000,000 has been spent in the past 10 years

			 to mitigate the damage caused by a single invasive species, the zebra

			 mussel;

			(6)wetlands suffer

			 compound impacts from—

				(A)aquatic

			 infestations (such as Hydrilla); and

				(B)riparian

			 infestations (such as Purple Loosestrife);

				(7)prevention of

			 aquatic invasive species is the most environmentally sound and cost-effective

			 management approach because once established, aquatic invasive species are

			 costly, and sometimes impossible to control;

			(8)to be effective,

			 the prevention, early detection, and control of and rapid response to aquatic

			 invasive species should be coordinated regionally, nationally, and

			 internationally;

			(9)pathway

			 management is the most promising approach to reducing unplanned introductions

			 of aquatic invasive species;

			(10)consistent

			 national screening criteria are needed to evaluate the potential risk of

			 nonindigenous aquatic species;

			(11)States and

			 regions have—

				(A)unique

			 vulnerabilities with respect to aquatic invasive species; and

				(B)unique means for

			 addressing aquatic invasive species;

				(12)to accurately

			 identify and manage high risk pathways, it is essential to carry out a

			 comprehensive research program that—

				(A)monitors pathways

			 and ecosystems to detect the establishment and spread of invasive

			 species;

				(B)develops and

			 demonstrates effective methods for the management and control of invasive

			 species; and

				(C)monitors the

			 success of efforts to prevent and control invasive species; and

				(13)it is in the

			 interest of the United States to—

				(A)carry out a

			 comprehensive and thorough program to research, prevent, manage, and control

			 the introduction of aquatic species that may become invasive; and

				(B)to the maximum

			 extent practicable, coordinate the program described in subparagraph (A) with

			 neighboring nations and other programs being carried out globally.

				3.DefinitionsSection 1003 of the Nonindigenous Aquatic

			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4702) is amended to read

			 as follows:

			

				1003.DefinitionsIn this Act:

					(1)AdministratorThe

				term Administrator means the Administrator of the Environmental

				Protection Agency.

					(2)Aquatic

				ecosystemsThe term aquatic ecosystems means

				freshwater, marine, and estuarine environments (including inland waters and

				wetlands), located wholly in the United States.

					(3)Assistant

				secretaryThe term Assistant Secretary means the

				Assistant Secretary of the Army for Civil Works.

					(4)Ballast

				waterThe term ballast water means any water (with

				its suspended matter) used to maintain the trim and stability of a

				vessel.

					(5)Best performing

				treatment technologyThe term best performing treatment

				technology means the ballast water treatment technology that is, as

				determined by the Secretary—

						(A)the most

				biologically effective;

						(B)the most

				environmentally sound; and

						(C)suitable,

				available, and economically practicable.

						(6)Coastal

				voyageThe term coastal voyage means a voyage

				conducted entirely within the exclusive economic zone.

					(7)DirectorThe

				term Director means the Director of the United States Fish and

				Wildlife Service.

					(8)Environmentally

				soundThe term environmentally sound, refers to an

				activity that prevents or reduces introductions, or controls infestations, of

				aquatic invasive species in a manner that minimizes adverse effects on—

						(A)the structure and

				function of an ecosystem; and

						(B)nontarget

				organisms and ecosystems.

						(9)Exclusive

				economic zoneThe term exclusive economic zone means

				the area comprised of—

						(A)the Exclusive

				Economic Zone of the United States established by Proclamation Number 5030,

				dated March 10, 1983; and

						(B)the equivalent

				zones of Canada and Mexico.

						(10)Existing

				vesselThe term existing vessel means any vessel

				that enters service on or before December 31, 2007.

					(11)Great

				lakesThe term Great Lakes means—

						(A)Lake Erie;

						(B)Lake Huron

				(including Lake Saint Clair);

						(C)Lake

				Michigan;

						(D)Lake

				Ontario;

						(E)Lake

				Superior;

						(F)the connecting

				channels of those Lakes, including—

							(i)the Saint Mary’s

				River;

							(ii)the Saint Clair

				River;

							(iii)the Detroit

				River;

							(iv)the Niagara

				River; and

							(v)the Saint

				Lawrence River to the Canadian border; and

							(G)any other body of

				water located within the drainage basin of a Lake, River, or connecting channel

				described in any of subparagraphs (A) through (F).

						(12)Great lakes

				regionThe term Great Lakes region means the region

				comprised of the States of Illinois, Indiana, Michigan, Minnesota, New York,

				Ohio, Pennsylvania, and Wisconsin.

					(13)Indian

				tribeThe term Indian tribe has the meaning given

				the term in section 4 of the Indian

				Self-Determination and Education Assistance Act (25 U.S.C.

				450b).

					(14)Interbasin

				waterwayThe term interbasin waterway means a

				waterway that connects 2 distinct water basins.

					(15)International

				joint commissionThe term International Joint

				Commission means the commission established by article VII of the Treaty

				relating to boundary waters and questions arising along the boundary between

				the United States and Canada, signed at Washington on January 11, 1909

				(36

				Stat. 2448; TS 548).

					(16)IntroductionThe

				term introduction means the transfer of an organism to an

				ecosystem outside the historic range of the species of which the organism is a

				member.

					(17)InvasionThe

				term invasion means an infestation of an aquatic invasive

				species.

					(18)Invasive

				speciesThe term invasive species means a

				nonindigenous species the introduction of which into an ecosystem may cause

				harm to the economy, environment, human health, recreation, or public

				welfare.

					(19)Invasive

				species councilThe term Invasive Species Council

				means the interagency council established by section 3 of Executive Order No.

				13112 (42

				U.S.C. 4321 note).

					(20)New

				vesselThe term new vessel means any vessel that

				enters service on or after January 1, 2008.

					(21)Nonindigenous

				speciesThe term nonindigenous species means any

				species in an ecosystem the range of which exceeds the historic range of the

				species in that ecosystem.

					(22)Organism

				transferThe term organism transfer means the

				movement of an organism of any species from 1 ecosystem to another ecosystem

				outside the historic range of the species.

					(23)PathwayThe

				term pathway means 1 or more vectors by which an invasive species

				is transferred from 1 ecosystem to another.

					(24)Planned

				importationThe term planned importation means the

				purposeful movement of 1 or more nonindigenous organisms for use in the

				territorial limits of the United States.

					(25)Regional

				panelThe term regional panel means a panel convened

				in accordance with section 1203.

					(26)SecretaryThe

				term Secretary means the Secretary of Homeland Security.

					(27)SpeciesThe

				term species means any fundamental category of taxonomic

				classification, or any viable biological material, ranking below a genus or

				subgenus.

					(28)Species in

				tradeThe term species in trade means a species that

				has a documented history of being commercially imported into the United States

				in the period beginning on January 1, 1990, and ending on January 1,

				2002.

					(29)Task

				forceThe term Task Force means the Aquatic Nuisance

				Species Task Force established by section 1201(a).

					(30)Territorial

				seaThe term territorial sea means the belt of the

				sea measured from the baseline of the United States determined in accordance

				with international law, as set forth in Presidential Proclamation Number 5928,

				dated December 27, 1988.

					(31)TreatmentThe

				term treatment means a mechanical, physical, chemical, biological,

				or other process or method of killing, removing, or rendering inviable

				organisms.

					(32)Type

				approvalThe term type approval means an approval

				procedure under which a type of system is initially certified as meeting a

				standard established by law (including a regulation) for a particular

				application if the system is operated correctly.

					(33)Under

				secretaryThe term Under Secretary means the Under

				Secretary of Commerce for Oceans and Atmosphere.

					(34)Undesirable

				impactThe term undesirable impact means economic,

				human health, aesthetic, or environmental degradation that is not necessary

				for, and is not clearly outweighed by, public health, environmental, or welfare

				benefits.

					(35)Waters of the

				united states

						(A)In

				generalThe term waters of the United States means

				the navigable waters and territorial sea of the United States.

						(B)InclusionThe

				term waters of the United States includes the Great

				Lakes.

						.

		IPrevention of

			 introduction of aquatic Invasive Species into waters of the United States by

			 vessels

			101.Prevention of

			 introduction of aquatic Invasive Species into waters of the United States by

			 vessels

				(a)In

			 generalSection 1101 of the Nonindigenous Aquatic Nuisance

			 Prevention and Control Act of 1990 (16 U.S.C. 4711) is amended to read

			 as follows:

					

						1101.Prevention of

				introduction of aquatic Invasive Species into waters of the United States by

				vessels

							(a)Requirements

				for vessels operating in waters of the United States

								(1)Invasive

				Species management plan

									(A)In

				generalEffective beginning on the date that is 180 days after

				the issuance of guidelines pursuant to subparagraph (D) and promulgation of any

				regulations under this section, each vessel that is equipped with a ballast

				tank, and any towed vessel or structure, operating in waters of the United

				States shall have in effect, and have available for inspection, an aquatic

				invasive species management plan that prescribes safe and effective means by

				which the master of the vessel shall minimize introductions and transfers of

				invasive species by any part of the vessel, pursuant to the guidelines or

				regulations applicable to that vessel.

									(B)SpecificityThe

				management plan shall be specific to the vessel (or group of vessels with

				characteristics similar to that of the vessel, as determined by the

				Secretary).

									(C)RequirementsThe

				management plan shall include, at a minimum, such information as is requested

				by the Secretary pursuant to subparagraph (D), including—

										(i)operational

				requirements to safely and effectively comply with the applicable ballast water

				management requirements under paragraph (4);

										(ii)operational

				requirements to safely and effectively carry out any actions consistent with a

				rapid response contingency strategy required by States and approved by the

				Secretary under section 1211;

										(iii)at the

				discretion of the Secretary, other operational requirements that are specified

				in guidelines adopted by the International Maritime Organization;

										(iv)a description of

				all reporting requirements and a copy of each form necessary to meet those

				requirements;

										(v)the position of

				the officer responsible for implementation of ballast water management and

				reporting procedures on board;

										(vi)documents

				relevant to aquatic invasive species management equipment or procedures;

										(vii)a description

				of the location of access points for sampling ballast or sediments pursuant to

				paragraph (3)(B)(vi);

										(viii)a description

				of requirements relating to compliance with any approved rapid response

				strategy relevant to the voyage of the vessel;

										(ix)a contingency

				strategy applicable under section 1211, if appropriate; and

										(x)such requirements

				described in subsection (b) as are applicable to the vessel.

										(D)GuidelinesNot

				later than 18 months after the date of enactment of the National Aquatic

				Invasive Species Act of 2005, the Secretary shall issue final guidelines for

				the development of invasive species management plans, including guidelines

				that—

										(i)identify types of

				vessels for which plans are required;

										(ii)establish

				processes for updating and revising the plans; and

										(iii)establish

				criteria for compliance with this subsection.

										(2)RecordsThe

				master of a vessel shall—

									(A)maintain records

				of all ballast operations, for such period of time and including such

				information as the Secretary may specify;

									(B)permit inspection

				of the records by representatives of the Secretary and of the State in which

				the port is located; and

									(C)transmit records

				to the National Ballast Information Clearinghouse established under section

				1102(f).

									(3)Best management

				practices

									(A)In

				generalNot later than 18 months after the date of enactment of

				the National Aquatic Invasive Species Act of 2005, the Secretary shall issue

				guidelines on best management practices to eliminate or minimize and monitor

				organism transfer by vessels.

									(B)Practices to be

				includedThe best management practices shall include—

										(i)sediment

				management in transoceanic vessels;

										(ii)minimization of

				ballast water uptake in areas in which there is a greater risk of harmful

				organisms entering ballast tanks (such as areas with toxic algal blooms or

				known outbreaks of aquatic invasive species);

										(iii)avoidance of

				unnecessary discharge of ballast water in a port that was taken up in another

				port;

										(iv)to the maximum

				extent practicable, collection and the proper disposal of debris from the

				cleaning of the hull;

										(v)proper use of

				anti-fouling coating; and

										(vi)provision of

				sample access ports in ballast piping for sampling of ballast intake and

				discharge.

										(4)Ballast water

				management

									(A)In

				generalEffective beginning on the date that is 180 days after

				the Secretary promulgates regulations pursuant to subsection (d), and except as

				provided in subparagraph (B), each vessel equipped with a ballast water tank

				that enters a United States port shall comply with the regulations relating to

				ballast water management.

									(B)Exceptions

										(i)Vessels

				operating entirely within exclusive economic zoneBeginning on

				December 31, 2011, a vessel equipped with a ballast tank, and any towed vessel

				or structure, that operates entirely within the exclusive economic zone shall

				comply with the regulations described in subsection (b)(3).

										(ii)Vessels

				operating in enclosed aquatic ecosystems

											(I)In

				generalSubject to subclause (II), an existing vessel equipped

				with a ballast tank, and any towed vessel or structure, that operates

				exclusively in the upper 4 Great Lakes (Lake Superior, Lake Michigan, Lake

				Huron, and Lake Erie, and the connecting channels), or in another enclosed

				aquatic ecosystem shall not be required to comply with the regulations

				described in subsection (b)(1).

											(II)Additional

				enclosed aquatic ecosystemsThe Administrator and the Under

				Secretary, in consultation with regional panels of the Task Force, may

				determine additional enclosed aquatic ecosystems in which the potential for

				movement of organisms by natural and anthropogenic means is not significantly

				altered by the movement of the vessels equipped with ballast tanks.

											(b)Invasive

				species management regulations and certification procedures

								(1)RegulationsNot

				later than 18 months after the date of enactment of the National Aquatic

				Invasive Species Act of 2005, the Secretary, with the concurrence of the

				Administrator and in consultation with the Task Force, shall promulgate final

				regulations establishing performance requirements for vessels to reduce or

				eliminate introduction by the vessels of invasive species to waters of the

				United States, including—

									(A)ballast water

				management operations (including relevant contingency procedures in instances

				in which a safety exemption is used pursuant to subsection (j)); and

									(B)management of

				other vessel pathways, including the hull and sea chest of a vessel.

									(2)Ballast water

				exchangeThe regulations promulgated pursuant to paragraph

				(1)—

									(A)shall apply only

				to existing vessels;

									(B)shall expire not

				later than December 31, 2011; and

									(C)shall

				include—

										(i)a

				provision for ballast water exchange that requires—

											(I)at least 1

				empty-and-refill cycle, on the high sea or in an alternative exchange area

				designated by the Secretary, of each ballast tank that contains ballast water

				to be discharged into waters of the United States; or

											(II)for a case in

				which the master of a vessel determines that compliance with the requirement

				under subclause (I) is impracticable, a sufficient number of flow-through

				exchanges of ballast water, on the high sea or in an alternative exchange area

				designated by the Secretary, to achieve replacement of at least 95 percent of

				ballast water in ballast tanks of the vessel, as determined by a certification

				dye study conducted or model developed in accordance with protocols developed

				under paragraph (5)(B) and recorded in the management plan of a vessel pursuant

				to subsection (a)(1)(C)(i); and

											(ii)if a ballast

				water exchange is not undertaken pursuant to subsection (j), a contingency

				procedure that requires the master of a vessel to use the best practicable

				technology or practice to treat ballast discharge.

										(3)Ballast water

				treatment

									(A)In

				generalThe regulations promulgated pursuant to paragraph (1)

				shall—

										(i)establish a

				numeric ballast water discharge standard at a level that ensures that there is

				no measurable risk that any viable organisms of nonindigenous species entrained

				in ballast water that meets the standard will be established in waters of the

				United States; and

										(ii)require that a

				vessel discharge ballast water the characteristics of which are consistent with

				clause (i), unless no technology exists to enable a vessel to discharge such

				ballast water.

										(B)Best performing

				treatmentIf no technology exists to enable a vessel to discharge

				ballast water in accordance with the discharge standard established under

				subparagraph (A)(i), the regulations promulgated pursuant to paragraph (1)

				shall require the vessel to discharge ballast water that—

										(i)has been treated

				with the best performing treatment technology; and

										(ii)(I)for existing vessels,

				has a concentration of viable biological material that contains 99 percent

				fewer near-coastal plankton than the concentration of viable biological

				material of the intake water of the vessel, as estimated under the

				certification process described in paragraph (5)(C); or

											(II)for new vessels, has a concentration of

				viable biological material that contains 99.9 percent fewer near-coastal

				plankton than the concentration of viable biological material of the intake

				water of the vessel, as estimated under the certification process described in

				paragraph (5)(C).

											(4)Review and

				revisionThe Secretary, with the concurrence of the

				Administrator, shall review and revise—

									(A)not less

				frequently than every 3 years, any determination relating to best performing

				treatment technology under paragraph (3)(B)(i); and

									(B)not less

				frequently than every 6 years, the regulations promulgated pursuant to

				paragraph (1).

									(5)Certification

				of treatments and practices

									(A)In

				generalNot later than the date on which regulations are

				promulgated pursuant to paragraphs (2) and (3), the Secretary shall, with the

				concurrence of the Administrator, promulgate regulations for—

										(i)the certification

				of treatments or practices the performances of which comply with the

				regulations; and

										(ii)on-going

				enforcement of the effective use of the certified treatments or

				practices.

										(B)Certification

				of ballast water exchange proceduresThe certification of ballast

				water exchange procedures in compliance with the regulations promulgated

				pursuant to paragraph (2) shall be based on a qualified type-approval process,

				including a protocol involving dye studies or models detailing flow dynamics of

				a vessel or class of vessels described in paragraph (2)(A)(ii) for

				demonstrating the number of flow-through exchanges necessary for such a vessel

				to meet the percentage purge requirements associated with the flow-through

				technique for ballast water exchange.

									(C)Certification

				of all other ballast water dischargeThe certification of

				treatments in compliance with the regulations promulgated pursuant to paragraph

				(1)(B) shall be based on a qualified type-approval process that—

										(i)is capable of

				estimating the extent to which ballast water discharge treated by a ballast

				water treatment system is likely to comply with applicable standards, including

				any restrictions relating to—

											(I)biological,

				chemical, or physical conditions of water taken into ballast; and

											(II)conditions

				encountered during a voyage;

											(ii)is capable of

				determining the extent to which a ballast water treatment method—

											(I)is

				environmentally sound, based on criteria promulgated by the Administrator under

				paragraph (8)(A); and

											(II)is safe for

				vessel and crew;

											(iii)may be used in

				estimating the expected useful life of the ballast water treatment system, as

				determined on the basis of voyage patterns and normal use conditions;

										(iv)includes a

				ship-boarding testing component (and may include a shore-based testing

				component);

										(v)provides for

				appropriate monitoring, as determined by the Administrator;

										(vi)provides for

				revocation by the Administrator of approval pending the results of the

				monitoring; and

										(vii)is

				cost-effective.

										(D)Expiration of

				ballast water exchange optionOn the date of expiration of the

				ballast water exchange option under paragraph (2), the certification process

				shall apply to all methods of ballast water management, treatment, and system

				design.

									(E)Review and

				revisionNot less frequently than every 3 years, the Secretary,

				in conjunction with the Administrator, shall review and, if necessary, revise

				the certification process pursuant to subsection (e)(1).

									(F)Application for

				approval

										(i)In

				generalThe Secretary and the Administrator shall approve an

				application for certification of a ballast water treatment system only if the

				application is in such form and contains such information as the Secretary and

				Administrator may require.

										(ii)Approval and

				disapproval

											(I)In

				generalOn receipt of an application under clause (i)—

												(aa)the

				Administrator shall, not later than 90 days after the date of receipt of the

				application—

													(AA)review the

				application for compliance and consistency with environmental soundness

				criteria promulgated under paragraph (8)(A); and

													(BB)approve those

				ballast water treatment systems that meet those criteria; and

													(bb)the Secretary,

				in consultation with the Task Force, shall, not later than 180 days after the

				date of receipt of the application—

													(AA)determine

				whether the ballast water treatment system covered by the application meets the

				requirements of this subsection, as appropriate;

													(BB)approve or

				disapprove the application; and

													(CC)provide the

				applicant written notice of approval or disapproval.

													(II)LimitationsAn

				application approved under subclause (I) shall—

												(aa)be

				qualified with any limitations relating to voyage pattern, duration, or any

				other characteristic that may affect the effectiveness or environmental

				soundness of the ballast water treatment system covered by the application, as

				determined by the Secretary in consultation with the Administrator;

												(bb)be

				applicable to a specific vessel or group of vessels, as determined by the

				Secretary;

												(cc)be

				valid for the least of—

													(AA)the expected

				useful life of the ballast water treatment system;

													(BB)10 years;

				or

													(CC)such period of

				time for which the Secretary or Administrator (as appropriate) determines that

				(based on available information, including information developed pursuant to

				paragraph (6)(B)(iii)) there exists a serious deficiency in performance or

				environmental soundness of the system relative to anticipated performance or

				environmental soundness; and

													(dd)be

				renewed if—

													(AA)the Secretary

				determines that the ballast water treatment system remains in compliance with

				applicable standards as of the date of application for renewal; or

													(BB)the remaining

				useful life of the vessel is less than 10 years.

													(6)Experimental

				approval for ballast water treatment

									(A)In

				generalThe owner or operator of a vessel may submit to the

				Secretary an application to test or evaluate a promising ballast water

				treatment technology that—

										(i)has the potential

				to achieve the standard set forth under subsection (b)(3)(A); and

										(ii)is likely to

				achieve a minimum performance that is the same as or more stringent than the

				best available performance that applies to a vessel under subsection

				(b)(3)(B).

										(B)ApprovalThe

				Secretary shall approve an application under subparagraph (A) if—

										(i)the Secretary and

				the Administrator, in consultation with the Task Force (including relevant

				regional panels, and the Prevention Committee, of the Task Force), determine

				that the treatment technologies meet the requirements in paragraph (3)(B)(ii);

				and

										(ii)the

				Administrator determines, based on independent and peer-reviewed information

				provided to the Secretary by the owner or operator of the vessel or other

				applicable parties, that the treatment technologies—

											(I)comply with

				environmental requirements (including regulations); and

											(II)have the

				potential to meet environmental soundness criteria established under paragraph

				(8)(A)(i).

											(C)WaiverIf

				the Secretary approves an application under subparagraph (B), the Secretary and

				the Administrator may waive the requirements under subsection (a)(4)(A) with

				respect to the vessel that is subject to the application approved.

									(D)Limitations

										(i)Period of

				testingTesting of the treatment system approved under this

				section may cease prior to the termination of the approval period described in

				clause (ii).

										(ii)Period of

				approvalApproval granted under subparagraph (B) shall be for the

				least of—

											(I)the expected

				useful life of the ballast water treatment system;

											(II)a period of 10 years; or

											(III)a period ending

				on the date that the Secretary and Administrator (as appropriate) determines

				that there exists a serious deficiency in performance or human safety or

				environmental soundness of the system relative to anticipated performance or

				environmental soundness.

											(iii)InformationAs

				a condition of receiving experimental approval for a treatment under

				subparagraph (B), the owner or operator of a vessel shall agree to collect and

				report such information regarding the operational and biological effectiveness

				of the treatment through sampling of the intake and discharge ballast as the

				Secretary may request.

										(iv)RenewalAn

				experimental approval may be renewed in accordance with paragraph

				(5)(F)(ii).

										(7)Incentives for

				use of treatment systems

									(A)In

				generalThe Secretary, the Secretary of Transportation, and the

				Administrator shall assist owners or operators of vessels that seek to obtain

				experimental approval for installation of ballast water treatment systems,

				including through providing guidance on—

										(i)a

				sampling protocol and test program for cost effective treatment

				evaluation;

										(ii)sources of

				sampling equipment and field biological expertise; and

										(iii)examples of

				shipboard evaluation studies.

										(B)Selection of

				technologies and practicesIn selecting technologies and

				practices for shipboard demonstration under section 1104(b), the Secretary of

				the Interior and the Secretary of Commerce shall give priority consideration to

				technologies and practices that have received or are in the process of

				receiving certification under paragraph (5).

									(C)Annual

				summariesThe Secretary shall annually summarize, and make

				available to interested parties, all available information on the performance

				of technologies proposed for ballast treatment to facilitate the application

				process for experimental approval for ballast water treatment under paragraph

				(6).

									(8)Environmental

				soundness criteria for ballast treatments

									(A)In

				generalThe Administrator shall include in criteria promulgated

				under section 1202(k)(1)(A) specific criteria—

										(i)to ensure

				environmental soundness of ballast treatment systems; and

										(ii)to grant

				environmental soundness exceptions under subparagraph (B).

										(B)Exceptions

										(i)In

				generalIn reviewing applications under paragraph

				(5)(F)(ii)(I)(aa) in an emergency situation to achieve reductions in

				significant and acute risk of transfers of invasive species by vessels, the

				Secretary and the Administrator may jointly determine to make an exception to

				criteria described in subparagraph (A)(i).

										(ii)Qualification

				of approvalsTo be eligible for an exception under clause (i), an

				approval under paragraph (5)(F)(ii)(I)(aa) shall be qualified under paragraph

				(5)(F)(ii)(II).

										(c)Great Lakes

				Program

								(1)RegulationsUntil

				such time as regulations are promulgated to implement the amendments made by

				the National Aquatic Invasive Species Act of 2005, regulations promulgated to

				carry out this Act shall remain in effect until revised or replaced pursuant to

				the National Aquatic Invasive Species Act of 2005.

								(2)Relationship to

				other programsOn implementation of a national mandatory ballast

				management program that is at least as comprehensive as the Great Lakes program

				(as determined by the Secretary, in consultation with the Governors of Great

				Lakes States)—

									(A)the program

				regulating vessels and ballast water in Great Lakes under this section shall

				terminate; and

									(B)the national

				program shall apply to such vessels and ballast water.

									(3)Review and

				revision

									(A)In

				generalNot later than the date that is 18 months after the date

				of enactment of the National Aquatic Invasive Species Act of 2005, the

				Secretary shall—

										(i)review and revise

				regulations promulgated under this section to ensure the regulations provide

				the maximum practicable protection of the Great Lakes ecosystem from

				introduction by vessels (including vessels in the unballasted condition) of

				aquatic invasive species; and

										(ii)promulgate the

				revised regulations.

										(B)ContentsThe

				revised regulations shall include, at a minimum, requirements under subsections

				(a) and (b) (as amended by that Act).

									(d)Authority of

				the Secretary

								(1)In

				generalIn carrying out this section, the Secretary shall, with

				the concurrence of the Administrator, promulgate regulations in accordance with

				subsection (b).

								(2)Program

				components

									(A)In

				generalIn carrying out paragraph (1), the Secretary shall

				promulgate a separate set of regulations for—

										(i)ships that enter

				the Great Lakes after operating outside the exclusive economic zone; and

										(ii)ships that enter

				United States ports after operating outside the exclusive economic zone,

				excluding United States ports on the Great Lakes.

										(B)DurationRegulations

				promulgated under subparagraph (A)(i) shall remain in effect until the Great

				Lakes program is terminated pursuant to subsection (c).

									(3)RequirementsThe

				regulations promulgated under paragraph (1) shall—

									(A)protect the

				safety of—

										(i)each vessel;

				and

										(ii)the crew and

				passengers of each vessel;

										(B)provide for

				sampling of ballast intake and discharge flows through ballast piping to

				monitor for compliance with the regulations;

									(C)take into

				consideration—

										(i)vessel

				types;

										(ii)variations in

				the ecological conditions of waters and coastal areas of the United States;

				and

										(iii)different

				operating conditions;

										(D)be based on the

				best scientific information available;

									(E)not affect or

				supersede any requirements or prohibitions pertaining to the discharge of

				ballast water into waters of the United States under the

				Federal Water Pollution Control Act

				(33 U.S.C.

				1251 et seq.); and

									(F)include a list of

				the best performing treatment technologies that is reviewed and updated under

				subsection (b)(4)(A).

									(4)Education and

				technical assistance programsThe Secretary may carry out

				education and technical assistance programs and other measures to promote

				compliance with the regulations promulgated under this subsection.

								(e)Periodic review

				and revision of regulations

								(1)In

				generalNot later than 3 years after the date of enactment of the

				National Aquatic Invasive Species Act of 2005, and not less often than every 3

				years thereafter, the Secretary shall (with the concurrence of the

				Administrator, based on recommendations of the Task Force, and information

				collected and analyzed under this title and in accordance with criteria

				developed by the Task Force under paragraph (3))—

									(A)assess the

				compliance by vessels with regulations promulgated under this section;

									(B)assess the

				effectiveness of the regulations referred to in subparagraph (A) in reducing

				the introduction and spread of aquatic invasive species by vessels; and

									(C)as necessary, on

				the basis of the best scientific information available—

										(i)revise the

				regulations referred to in subparagraph (A); and

										(ii)promulgate

				additional regulations.

										(2)Special review

				and revisionNot later than 90 days after the date on which the

				Task Force makes a request to the Secretary for a special review and revision

				of the Program, the Secretary shall (with the concurrence of the

				Administrator)—

									(A)conduct a special

				review of regulations in accordance with paragraph (1); and

									(B)as necessary, in

				the same manner as provided under paragraph (1)(C)—

										(i)revise those

				guidelines; or

										(ii)promulgate

				additional regulations.

										(3)Criteria for

				effectivenessNot later than 1 year after the date of enactment

				of the National Aquatic Invasive Species Act of 2005, and every 3 years

				thereafter, the Task Force shall submit to the Secretary criteria for

				determining the adequacy and effectiveness of all regulations promulgated under

				this section.

								(f)Sanctions

								(1)Civil

				penalties

									(A)In

				generalAny person that violates a regulation promulgated under

				this section shall be liable for a civil penalty in an amount not to exceed

				$50,000.

									(B)Separate

				violationsEach day of a continuing violation constitutes a

				separate violation.

									(C)Liability of

				vesselsA vessel operated in violation of a regulation

				promulgated under this Act shall be liable in rem for any civil penalty

				assessed under this subsection for that violation.

									(2)Criminal

				penaltiesAny person that knowingly violates the regulations

				promulgated under subsection (b) is guilty of a class C felony.

								(3)Revocation of

				clearanceOn request of the Secretary, the Secretary of the

				Treasury shall withhold or revoke the clearance of a vessel required by section

				4197 of the Revised Statutes (46 U.S.C. App. 91), if the owner

				or operator of that vessel is in violation of the regulations promulgated under

				subsection (b).

								(4)Exception to

				sanctionsThis subsection does not apply to a failure to exchange

				ballast water if—

									(A)the master of a

				vessel, acting in good faith, decides that the exchange of ballast water will

				threaten the safety or stability of the vessel or the crew or passengers of the

				vessel; and

									(B)the vessel

				complies with—

										(i)recordkeeping

				requirements of this Act;

										(ii)contingency

				requirements of section 1211; and

										(iii)reporting

				requirements of this Act.

										(g)Coordination

				with other agenciesThe Secretary is encouraged to use (with

				consent) the expertise, facilities, members, or personnel of, appropriate

				Federal and State agencies and organizations that have routine contact with

				vessels, as determined by the Secretary.

							(h)Consultation

				with Canada, Mexico, and other foreign governmentsIn developing

				the guidelines issued and regulations promulgated under this section, the

				Secretary is encouraged to consult with the Government of Canada, the

				Government of Mexico, and any other government of a foreign country that the

				Secretary, in consultation with the Task Force, determines to be necessary to

				develop and implement an effective international program for preventing the

				unintentional introduction and spread of nonindigenous species.

							(i)International

				cooperationThe Secretary, in cooperation with the International

				Maritime Organization of the United Nations and the Commission on Environmental

				Cooperation established pursuant to the North American Free Trade Agreement, is

				encouraged to enter into negotiations with the governments of foreign countries

				to develop and implement an effective international program for preventing the

				unintentional introduction and spread of nonindigenous species.

							(j)Safety

				exemption

								(1)Master

				discretionThe Master of a vessel is not required to conduct a

				ballast water exchange if the Master determines that the exchange would

				threaten the safety or stability of the vessel, or the crew or passengers of

				the vessel, because of adverse weather, vessel architectural design, equipment

				failure, or any other extraordinary conditions.

								(2)Other

				requirementsA vessel that does not exchange ballast water on the

				high seas under paragraph (1) shall not discharge ballast water in any harbor,

				except in accordance with a contingency strategy approved by the Secretary (and

				included in the invasive species management plan of the vessel) to reduce the

				risk of organism transfer by the discharge (using the best practicable

				technology and practices pursuant to regulations promulgated under subsection

				(b)(1)).

								(k)Non-discriminationThe

				Secretary shall ensure that vessels registered outside of the United States do

				not receive more favorable treatment than vessels registered in the United

				States in any case in which the Secretary performs studies, reviews compliance,

				determines effectiveness, establishes requirements, or performs any other

				responsibilities under this Act.

							(l)Effect on other

				lawNothing in this section or any regulation promulgated under

				this section supersedes or otherwise affects any requirement or prohibition

				relating to the discharge of ballast water under the

				Federal Water Pollution Control Act

				(33 U.S.C.

				1251 et

				seq.).

							.

				(b)Conforming

			 amendments

					(1)Section

			 1102(c)(1) of the Nonindigenous Aquatic Nuisance Prevention and Control Act of

			 1990 (16

			 U.S.C. 4712(c)(1)) is amended by striking issued under

			 section 1101(b) and inserting promulgated under section

			 1101(e).

					(2)Section

			 1102(f)(1)(B) of the Nonindigenous Aquatic Nuisance Prevention and Control Act

			 of 1990 (16

			 U.S.C. 4712(f)(1)(B)) is amended by striking guidelines

			 issued pursuant to section 1101(c) and inserting regulations

			 promulgated under section 1101(e).

					102.Armed services

			 whole vessel management ProgramSection 1103 of the Nonindigenous Aquatic

			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4713) is amended—

				(1)by striking the

			 section heading and inserting the following:

					

						1103.Armed

				services whole vessel management

				Program

						;

				and

				(2)in subsection

			 (a)—

					(A)by striking

			 Subject to and inserting the following:

						

							(1)Ballast

				waterSubject to

							;

				and

					(B)by adding at the

			 end the following:

						

							(2)Towed vessel

				management Program

								(A)In

				generalSubject to operational conditions, the Secretary of

				Defense, in consultation with the Secretary, the Task Force, and the

				International Maritime Organization, shall implement a towed vessel management

				program for Department of Defense vessels to minimize the risk of introductions

				of aquatic invasive species through hull and associated hull aperture transfers

				by towed vessels.

								(B)Current ballast

				ProgramExcept as provided in subparagraph (A), this Act does not

				affect the ballast program for Department of Defense vessels in effect on the

				date of enactment of the National Aquatic Invasive Species Act of 2005.

								(3)ReportsNot

				later than 3 years after the date of enactment of the National Aquatic Invasive

				Species Act of 2005, and every 3 years thereafter, the Secretary of Defense

				shall submit to Congress a report that includes a summary and analysis of the

				program carried out under this

				section.

							.

					IIPrevention of

			 introduction of aquatic Invasive Species by other pathways

			201.Priority

			 pathway management ProgramSubtitle C of title I of the Nonindigenous

			 Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4721 et

			 seq.) is amended by adding at the end the following:

				

					1210.Priority

				pathway management Program

						(a)Identification

				of high priority pathwaysNot later than 2 years after the date

				of enactment of the National Aquatic Invasive Species Act of 2005, and every 3

				years thereafter, the Task Force, in coordination with the Invasive Species

				Council and in consultation with representatives of States, industry, and other

				interested parties, shall, based on pathway surveys conducted under this title

				and other available research relating to the rates of introductions in waters

				of the United States—

							(1)identify those

				pathways that pose the highest risk for introductions of invasive species, both

				nationally and on a region-by-region basis;

							(2)develop

				recommendations for management strategies for those high-risk pathways;

							(3)include in the

				report to Congress required under section 1201(f)(2)(B) a description of the

				identifications, strategies, and recommendations based on research collected

				under this title; and

							(4)identify invasive

				species not yet introduced into waters of the United States that are likely to

				be introduced into waters of the United States unless preventative measures are

				taken.

							(b)Management of

				high priority pathwaysNot later than 3 years after the date of

				enactment of the National Aquatic Invasive Species Act of 2005, the Task Force

				or agencies of jurisdiction shall, to the maximum extent practicable, implement

				the strategies described in subsection (a)(2), considering appropriate periodic

				updates to the

				strategies.

						.

			202.Screening

			 process for planned importations of live aquatic organismsSubtitle B of the Nonindigenous Aquatic

			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) is amended

			 by adding at the end the following:

				

					1105.Screening

				process for planned importations of live aquatic organisms

						(a)In

				generalNot later than 3 years after the date of enactment of the

				National Aquatic Invasive Species Act of 2005, no live aquatic organism of a

				species not in trade shall be imported into the United States without screening

				and approval in accordance with subsections (c) and (d).

						(b)Guidelines

							(1)In

				generalNot later than 30 months after the date of enactment of

				the National Aquatic Invasive Species Act of 2005, in consultation with

				regional panels convened under section 1203, States, tribes, and other

				stakeholders, the Invasive Species Council (in conjunction with the Task Force)

				shall promulgate guidelines for screening proposed planned importations of live

				aquatic organisms into the United States that include—

								(A)guidelines for

				minimum information requirements for determinations under subsection (c);

				and

								(B)guidelines for a

				simplified notification procedure for any additional shipments of organisms

				that may occur after completion of an initial screening process and

				determination under subsection (c).

								(2)PurposeThe

				purpose of the screening process shall be to prevent the introduction or

				establishment of aquatic invasive species (including pathogens and parasites of

				the species) in waters of the United States and contiguous waters of Canada and

				Mexico.

							(3)FactorsIn

				developing guidelines under this subsection and reviewing and revising the

				guidelines under subsection (j), the Invasive Species Council and the Task

				Force shall consider—

								(A)the likelihood of

				the spread of species by human or natural means;

								(B)species that may

				occur in association with the species planned for importation including

				pathogens, parasites, and free-living organisms;

								(C)regional

				differences in probability of invasion and associated impacts;

								(D)the difficulty of

				controlling an established population of an aquatic invasive species in the

				wild; and

								(E)the profile

				established under section 1108(b).

								(c)CategoriesThe

				screening process shall—

							(1)require the

				identification, to the maximum extent practicable, to the species level and, at

				a minimum, to the genus level, of live aquatic organisms proposed for

				importation; and

							(2)designate—

								(A)species with high

				or moderate probability of undesirable impacts to areas within the boundaries

				of the United States and contiguous areas of neighboring countries, to which

				the species is likely to be spread by human or natural means; and

								(B)species with

				respect to which there is insufficient information to determine the risk

				category based on guidelines issued pursuant to subsection (b)(1)(B).

								(d)Evaluation

							(1)In

				generalNot later than 180 days after the date of promulgation of

				guidelines under subsection (b), in consultation with regional panels convened

				under section 1203, States, tribes, and other stakeholders, a Federal agency

				with authority over an importation into the United States of a live organism of

				a species not in trade and proposed for importation into the United States

				shall screen the species in accordance with guidelines promulgated under

				subsection (b).

							(2)Delegation and

				authority

								(A)In

				generalSubject to subparagraph (B), if no agency has authority

				described in paragraph (1) or an agency delegates the screening to the Director

				under subsection (h), the Director shall screen the organisms in accordance

				with subsections (a) and (b).

								(B)United states

				fish and wildlife serviceThe Director may restrict or prohibit

				the importation of an organism of a species not in trade if—

									(i)no other Federal

				agency has authority to regulate the importation of the species in trade;

				and

									(ii)the Director

				determines, based on an evaluation that is consistent with the screening

				requirements promulgated under subsection (g), that the species in trade has a

				high or moderate probability of an undesirable impact to an area within the

				boundaries of the United States or a contiguous area of a neighboring country,

				to which the species may be spread by human or natural means.

									(3)Multiple

				jurisdiction

								(A)In

				generalSubject to subparagraph (B), if more than 1 agency has

				jurisdiction over the importation of a live organism, the agencies shall

				conduct only 1 screening process in accordance with the memorandum of

				understanding described in subsection (f) (in consultation with National

				Oceanic and Atmospheric Administrator).

								(B)Cultured

				aquatic organismsThe Secretary of Agriculture shall conduct

				screening of organisms imported to be cultured.

								(e)RequirementsA

				Federal agency of jurisdiction, or the Director shall—

							(1)restrict or

				prohibit the importation into the United States from outside the United States

				of any species that is described in subsection (c)(2)(A);

							(2)prohibit the

				importation of any species described in subsection (c)(2)(B), unless the

				importation is for the sole purpose of research that is conducted in accordance

				with section 1202(f)(2); and

							(3)make a

				determination under this subsection not later than 180 days after receiving a

				complete request for permission to import a live aquatic species.

							(f)Memorandum of

				understanding

							(1)In

				generalThe Director of the United States Fish and Wildlife

				Service shall enter into a memorandum of understanding with the agencies of

				jurisdiction regarding the screening requirements of this section.

							(2)ContentsThe

				memorandum of understanding shall contain, at a minimum—

								(A)a description of

				the relationship between and responsibilities of the agencies of jurisdiction,

				including a process designating a lead agency in cases in which multiple

				agencies may have jurisdiction over the screening of an aquatic species;

								(B)the process by

				which the Director will delegate screening duties to and receive delegation

				from other agencies of jurisdiction; and

								(C)the process by

				which agencies of jurisdiction and the Invasive Species Council will coordinate

				and share information required for the screening of species.

								(g)Screening

				requirementsThe Director shall promulgate screening requirements

				consistent with the guidelines promulgated under subsection (b) to evaluate any

				planned live aquatic species importation (including an importation carried out

				by a Federal agency) from outside the borders of the United States into waters

				of the United States that is—

							(1)not otherwise

				subject to Federal authority to permit the importation; or

							(2)delegated to the

				Director by another agency of jurisdiction under subsection (h).

							(h)Delegation to

				DirectorAny agency with authority over the planned importation

				of a live aquatic organism may delegate to the Director the screening process

				carried out under this section.

						(i)Catalog of

				species in tradeNot later than 1 year after the date of

				enactment of the National Aquatic Invasive Species Act of 2005, the Director of

				the United States Geological Survey and the Director of the Smithsonian

				Environmental Research Center, in cooperation with agencies with jurisdiction

				over planned importations of live organisms, shall—

							(1)develop and, as

				necessary, update a catalog of species in trade; and

							(2)include the list

				in the information provided to the public pursuant to section 1102(f).

							(j)Review and

				revision

							(1)In

				generalAt least once every 3 years, the Council, in conjunction

				with the Task Force, shall use research on early detection and monitoring under

				section 1106, among other information sources, to review and revise to the

				screening, guidelines, and process carried out under this section.

							(2)ReportThe

				Invasive Species Council shall include in its report to Congress required

				pursuant to section 1201(f)(2)(B)—

								(A)an evaluation of

				the effectiveness of the screening processes carried out under this

				section;

								(B)the consistency

				of the application of the screening process by agencies; and

								(C)recommendations

				for revisions of the processes.

								(k)Prohibitions

							(1)In

				generalExcept as otherwise provided in this section, it shall be

				unlawful to import a live aquatic organism of a species not in trade.

							(2)Penalties

								(A)Civil

				penaltyAny person that violates paragraph (1) shall be liable

				for a civil penalty in an amount not to exceed $50,000.

								(B)Criminal

				penaltiesAny person that knowingly violates paragraph (1) is

				guilty of a class C felony.

								(l)FeesThe

				head of any agency that has jurisdiction over a planned importation of a

				species subject to screening under this Act may increase the amount of any

				appropriate fee that is charged under an authority of law to offset the cost of

				any screening process carried out under this section.

						(m)InformationA

				Federal agency conducting a screening process under this section shall make the

				results of the process available to the public (including international

				organizations).

						(n)Effect on other

				laws

							(1)In

				generalNothing in this section repeals, supercedes, or modifies

				any provision of Federal or State law relating to the screening process for

				aquatic species importation.

							(2)More protective

				lawsA State, the District of Columbia, or a territory of the

				United States may adopt an aquatic plant or animal importation law, regulation,

				or policy that requires a more protective screening process for aquatic species

				importation than the regulations and policies of this

				section.

							.

			IIIEarly

			 detection; rapid response; control and outreach

			301.Early

			 detectionSubtitle B of the

			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4711 et seq.) (as amended by section 202) is amended by adding

			 at the end the following:

				

					1106.Early

				detection and monitoring

						(a)In

				generalNot later than 18 months after the date of enactment of

				the National Aquatic Invasive Species Act of 2005, in conjunction with the

				Council, the Task Force shall (based on the standard protocol for early

				detection surveys developed under this title), promulgate a set of sampling

				protocols, a geographic plan, and budget to support a national system of

				ecological surveys to rapidly detect recently-established aquatic invasive

				species in waters of the United States.

						(b)ContentsThe

				protocols, plan, and budget shall, at a minimum—

							(1)address a

				diversity of aquatic ecosystems of the United States (including inland and

				coastal waters);

							(2)encourage State,

				local, port, and tribal participation in monitoring;

							(3)balance

				scientific rigor with practicability, timeliness, and breadth of sampling

				activity;

							(4)considers the

				pathways and organisms identified under section 1210;

							(5)include a

				capacity to evaluate the impacts of permitted importations screened by the

				processes established under section 1105; and

							(6)include clear

				lines of communication with appropriate Federal, State, and regional rapid

				response authorities.

							(c)ImplementationNot

				later than 3 years after the date of enactment of the National Aquatic Invasive

				Species Act of 2005, the Director of the United States Geological Survey, the

				Administrator of the National Oceanic and Atmospheric Administration, and the

				Administrator (in consultation with the Invasive Species Council and in

				coordination with other agencies and organizations) shall implement a national

				system of ecological surveys that is—

							(1)carried out in

				cooperation with State, local, port, tribal authorities, and other non-Federal

				entities (such as colleges and universities); and

							(2)based on the

				protocols, plan, and budget published under subsection (a) and any public

				comment.

							.

			302.Rapid

			 responseSubtitle C of title I

			 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4721 et seq.) (as amended by section 201) is amended by adding

			 at the end the following:

				

					1211.Rapid

				response

						(a)Emergency Rapid

				Response Fund

							(1)EstablishmentThere

				is established in the Treasury of the United States a revolving fund to assist

				States in implementing rapid response measures for aquatic invasive species, to

				be known as the Emergency Rapid Response Fund (referred to in

				this subsection as the Fund), consisting of—

								(A)such amounts as

				are appropriated to the Fund under section 1301(g)(2)(A); and

								(B)any interest

				earned on investment of amounts in the Fund under paragraph (3).

								(2)Expenditures

				from fund

								(A)In

				generalSubject to subparagraph (C), on request by the Secretary

				of the Interior, the Secretary of the Treasury shall transfer from the Fund to

				the Secretary of the Interior such amounts as the Secretary of the Interior

				determines are necessary to provide financial assistance to a State or the

				Federal rapid response team under subparagraph (B) to assist in implementing

				rapid response measures for aquatic invasive species.

								(B)State

				assistance

									(i)In

				generalA State may submit to the Secretary of the Interior an

				application for emergency response assistance from the Fund.

									(ii)ApprovalIf

				the Secretary of the Interior approves an application submitted under clause

				(i), the Secretary shall use amounts provided to the Secretary under

				subparagraph (A)—

										(I)in a case in

				which a State has in effect a rapid response contingency strategy that is

				approved under subsection (b), to provide emergency response assistance to the

				State; and

										(II)in a case in

				which the State does not have a rapid response contingency strategy approved

				under subsection (b) in effect, to provide emergency response assistance to the

				Federal rapid response team established under subsection (f).

										(iii)Additional

				fundsIf additional amounts are needed for the conduct of

				emergency response activities in the State, the Secretary of the Interior may

				provide additional assistance to the State or Federal rapid response team under

				this paragraph.

									(C)Administrative

				expensesAn amount not to exceed 10 percent of the amounts in the

				Fund shall be available for each fiscal year to pay the administrative expenses

				necessary to carry out this Act.

								(3)Investment of

				amounts

								(A)In

				generalThe Secretary of the Treasury shall invest such portion

				of the Fund as is not, in the judgment of the Secretary of the Treasury,

				required to meet current withdrawals.

								(B)Interest-bearing

				obligationsInvestments may be made only in interest-bearing

				obligations of the United States.

								(C)Acquisition of

				obligationsFor the purpose of investments under subparagraph

				(A), obligations may be acquired—

									(i)on original issue

				at the issue price; or

									(ii)by purchase of

				outstanding obligations at the market price.

									(D)Sale of

				obligationsAny obligation acquired by the Fund may be sold by

				the Secretary of the Treasury at the market price.

								(E)Credits to

				FundThe interest on, and the proceeds from the sale or

				redemption of, any obligations held in the Fund shall be credited to and form a

				part of the Fund.

								(4)Transfers of

				amounts

								(A)In

				generalThe amounts required to be transferred to the Fund under

				this section shall be transferred at least monthly from the general fund of the

				Treasury to the Fund on the basis of estimates made by the Secretary of the

				Treasury.

								(B)AdjustmentsProper

				adjustment shall be made in amounts subsequently transferred to the extent

				prior estimates were in excess of or less than the amounts required to be

				transferred.

								(b)State rapid

				response contingency strategiesThe Task Force, in consultation

				with the Invasive Species Council, shall approve a rapid response contingency

				strategy of a State if the strategy—

							(1)identifies all

				key governmental and nongovernmental partners to be involved in carrying out

				the strategy;

							(2)clearly

				designates the authorities and responsibilities of each partner, including the

				authority of any State or government of an Indian tribe to distribute emergency

				funds;

							(3)specifies

				criteria for rapid response measures, including a diagnostic system

				that—

								(A)distinguishes

				cases in which rapid response has a likelihood of success and cases in which

				rapid response has no likelihood of success;

								(B)distinguishes

				rapid response measures from ongoing management and control of established

				populations of aquatic invasive species; and

								(C)distinguishes

				instances in which the rate and probability of organism dispersal is

				significantly altered by vessel movements;

								(4)includes an early

				detection strategy that supports or complements the early detection and

				monitoring system developed under section 1108;

							(5)provides for a

				monitoring capability to assess—

								(A)the extent of

				infestations; and

								(B)the effectiveness

				of rapid response efforts;

								(6)to the maximum

				extent practicable, is integrated into the State aquatic invasive species

				management plan approved under section 1204;

							(7)to the maximum

				extent practicable, includes rapid response tools that meet environmental

				criteria developed under subsection (f)(4);

							(8)includes a public

				education and outreach component directed at—

								(A)potential

				pathways for spread of aquatic invasive species; and

								(B)persons involved

				in industries and recreational activities associated with those pathways;

				and

								(9)to the extent

				that the strategy involves vessels, conforms with guidelines issued by the

				Secretary under subsection (d)(2).

							(c)Regional Rapid

				Response Contingency StrategiesThe Task Force, with the

				concurrence of the Invasive Species Council and in consultation with the

				regional panels of the Task Force established under section 1203, shall

				encourage the development of regional rapid response contingency strategies

				that—

							(1)provide a

				consistent and coordinated approach to rapid response; and

							(2)are approved

				by—

								(A)the Secretary;

				and

								(B)the Governors and

				Indian tribes having jurisdiction over areas within a region.

								(d)Model Rapid

				Response Contingency StrategiesNot later than 18 months after

				the date of enactment of the National Aquatic Invasive Species Act of

				2005—

							(1)the Task Force,

				with the concurrence of the Invasive Species Council and the regional panels of

				the Task Force established under section 1203, shall develop—

								(A)a model State

				rapid response contingency strategy (including rapid assessment capability) for

				aquatic invasive species that meets, to the maximum extent practicable, the

				requirements of paragraphs (1) through (9) of subsection (b); and

								(B)a model regional

				rapid response contingency strategy (including rapid assessment capability) for

				aquatic invasive species; and

								(2)the Secretary, in

				concurrence with the Task Force and the regional panels of the Task Force,

				shall issue guidelines that describe vessel-related requirements that may be

				used in a rapid response contingency strategy approved under this

				section.

							(e)Cost

				sharing

							(1)State rapid

				response contingency strategiesThe Federal share of the cost of

				activities carried out under a State rapid response contingency strategy

				approved under subsection (b) shall be not less than 50 percent.

							(2)Regional rapid

				response contingency strategiesThe Federal share of the cost of

				activities carried out under a regional rapid response contingency strategy

				approved under subsection (c) shall be not less than 75 percent.

							(3)Form of

				non-federal shareThe non-Federal share required under paragraph

				(1) or (2) may be in the form of in-kind contributions.

							(f)Federal rapid

				response teams

							(1)Establishment

				of teamsNot later than 1 year after the date of enactment of the

				National Aquatic Invasive Species Act of 2005, the Invasive Species Council, in

				coordination with the Task Force and the heads of appropriate Federal agencies,

				shall establish a Federal rapid response team for each of the 10 Federal

				regions that comprise the Standard Federal Regional Boundary System.

							(2)Duties of

				teamsEach Federal rapid response team shall, at a

				minimum—

								(A)implement rapid

				eradication or control responses for newly detected aquatic invasive species on

				Federal and tribal land;

								(B)carry out, or

				assist in carrying out, rapid responses for newly detected aquatic invasive

				species on non-Federal land at the request of a State, Indian tribe, or group

				of States or Indian tribes;

								(C)provide training

				and expertise for State, tribal, or regional rapid responders;

								(D)provide central

				sources of information for rapid responders;

								(E)maintain a list

				of researchers and rapid response volunteers; and

								(F)in carrying out

				any rapid response activity with respect to an aquatic noxious weed listed

				under section 412(f) of the Plant Protection Act (7 U.S.C.

				7712(f)), include representatives of the Animal and Plant

				Health Inspection Service.

								(3)Criteria for

				identifying cases of rapid response warranting federal

				assistanceNot later than 1 year after the date of enactment of

				the National Aquatic Invasive Species Act of 2005, the Task Force, with the

				concurrence of the Invasive Species Council, shall develop criteria to identify

				cases warranting Federal assistance for rapid assessment and response under

				this subsection, including indicative criteria relating to, at a

				minimum—

								(A)the extent to

				which infestations of aquatic invasive species may be managed successfully by

				rapid response;

								(B)the extent to

				which rapid response efforts may differ from ongoing management and control;

				and

								(C)the extent to

				which infestations of nonindigenous aquatic invasive species are considered to

				be an acute or chronic threat to—

									(i)biodiversity of

				native aquatic organisms;

									(ii)habitats of

				native fish and wildlife; or

									(iii)human

				health.

									(4)Environmental

				criteriaNot later than 1 year after the date of enactment of the

				National Aquatic Invasive Species Act of 2005, the Administrator, in

				consultation with the Invasive Species Council, the Secretary of

				Transportation, the Task Force (including regional panels of the Task Force

				established under section 1203), the Director, and the Director of the National

				Marine Fisheries Service, shall develop environmental criteria to minimize

				nontarget environmental impacts of rapid responses carried out pursuant to this

				section.

							.

			303.Dispersal

			 barriersSection 1202 of the

			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4722) is amended—

				(1)by redesignating

			 subsections (j) and (k) as subsections (l) and (m), respectively; and

				(2)by inserting

			 after subsection (i) the following:

					

						(j)National

				dispersal barrier Program

							(1)Chicago river

				ship and sanitary canal dispersal barrier project

								(A)Existing

				barrierThe Assistant Secretary shall upgrade and make permanent,

				at full Federal expense, the existing Chicago sanitary and ship canal dispersal

				barrier in Chicago, Illinois, constructed as a demonstration project under

				subsection (i)(3).

								(B)New

				barrierNotwithstanding the project cooperation agreement with

				the State of Illinois dated November 21, 2003, the Secretary shall construct,

				at full Federal expense, the Chicago sanitary and ship canal dispersal barrier

				authorized by section 1135 of the Water Resources Development Act of 1986 (33

				U.S.C. 2309a).

								(C)Operation and

				maintenanceThe Chicago sanitary and ship canal dispersal

				barriers described in subparagraphs (A) and (B) shall be operated and

				maintained as a system by the Corps of Engineers, at full Federal expense, in

				such a manner as the Chief Engineer determines optimizes the effectiveness of

				the barriers.

								(D)Credit

									(i)In

				generalThe Assistant Secretary shall provide to each State a

				credit in an amount equal to the proportion that—

										(I)the amount of

				funds contributed by the State toward the authorized dispersal barriers

				described in subparagraphs (A) and (B); bears to

										(II)the amount of

				funds contributed by all States toward the authorized dispersal barriers

				described in subparagraphs (A) and (B).

										(ii)Use of

				creditA State may apply a credit received under clause (i) to

				any existing or future project of the Corps of Engineers in that State.

									(E)Feasibility

				study of chicago river ship and sanitary canal

									(i)In

				generalNot later than 3 years after the date of enactment of the

				National Aquatic Invasive Species Act of 2005, the Assistant Secretary, in

				consultation with appropriate Federal, State, local, and non-governmental

				entities, shall conduct a feasibility study of the full range of options

				available to prevent the spread of aquatic invasive species through the Chicago

				River Ship and Sanitary Canal dispersal barrier.

									(ii)Matters to be

				studiedThe study shall—

										(I)provide

				recommendations concerning additional measures and long-term measures necessary

				to improve the performance of the Chicago River Ship and Sanitary Canal

				dispersal barrier; and

										(II)examine methods

				and measures necessary to achieve, to the maximum extent practicable—

											(aa)100 percent

				efficacy of the barrier with respect to aquatic invasive species of fish;

				and

											(bb)maximum efficacy

				of the barrier with respect to other taxa of aquatic invasive species.

											(F)ReimbursementThe

				State of Illinois shall be reimbursed for all State funds expended on the

				planning, design, construction, and operation and maintenance of the project

				identified, along with any subsequent modifications, in the report entitled

				Aquatic Nuisance Species Dispersal Barrier II, dated December

				2002, issued under section 1135 of the Water Resources Development Act of 1986

				(33 U.S.C. 2294

				note;

				100

				Stat. 4251).

								(2)Monitoring

				Program

								(A)EstablishmentNot

				later than 1 year after the date of enactment of the National Aquatic Invasive

				Species Act of 2005, the Secretary of the Interior shall establish an

				interbasin and intrabasin monitoring program.

								(B)Required

				elementsThe monitoring program shall—

									(i)track aquatic

				invasive species moving through—

										(I)the Chicago River

				Ship and Sanitary Canal;

										(II)the Lake

				Champlain Canal;

										(III)other

				interbasin waterways; and

										(IV)major river

				systems (such as the Mississippi River), as recommended by regional panels

				convened under section 1203, in which interbasin transfers of aquatic invasive

				species have been shown to pose a significant threat to fish and wildlife

				resources;

										(ii)assess the

				efficacy of dispersal barriers and other measures in preventing the spread of

				aquatic invasive species through the waterways; and

									(iii)identify

				waterways suitable for dispersal barrier demonstration projects, in addition to

				the waterways at which dispersal barrier demonstration projects were carried

				out before the date of enactment of the National Aquatic Invasive Species Act

				of 2005.

									(C)ReportsThe

				Secretary of the Interior shall issue biennial reports describing the findings

				of the monitoring program.

								(3)Prevention and

				mitigation plans for corps projectsIn developing projects

				involving interbasin waterways or other hydrologic alterations that could

				create pathways for aquatic invasive species, the Assistant Secretary shall

				develop adequate prevention and mitigation plans for controlling the dispersal

				of the aquatic invasive species.

							(4)Technical

				assistanceThe Administrator of the National Oceanic and

				Atmospheric Administration, acting through the Great Lakes Environmental

				Research Laboratory, shall provide technical assistance to appropriate entities

				to assist in the research conducted under this subsection.

							(5)Additional

				waterwaysThe Assistant Secretary, with the concurrence of the

				Administrator, and other relevant Federal agencies, shall—

								(A)identify

				additional waterways suitable for the construction of new dispersal barriers

				(based on the monitoring program established under paragraph (2));

								(B)determine the

				feasibility of a dispersal barrier project at the Lake Champlain Canal and in

				the Upper Mississippi River and, if feasible, establish a plan for a dispersal

				barrier at the Lake Champlain Canal and in the Upper Mississippi River;

				and

								(C)construct,

				maintain, and operate such dispersal barriers as necessary.

								(6)ReportsNot

				later than 3 years after the date of enactment of the National Aquatic Invasive

				Species Act of 2005, the Assistant Secretary and the Director shall jointly

				submit to Congress a report that describes—

								(A)the efficacy of

				the Chicago River Ship and Sanitary Canal dispersal barrier project; and

								(B)a plan to provide

				for additional dispersal barrier demonstration projects and related research

				projects.

								.

				304.Environmental

			 soundnessSection 1202 of the

			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4722) (as amended by section 303) is amended by inserting after

			 subsection (j) the following:

				

					(k)Improvement of

				treatment methods for aquatic Invasive Species

						(1)Criteria to

				evaluate environmental soundness of treatment methods

							(A)In

				generalNot later than 1 year after the date of enactment of the

				National Aquatic Invasive Species Act of 2005, the Administrator, in

				consultation with the Secretary, the Invasive Species Council, and the Task

				Force (including any regional panels of the Task Force) shall promulgate

				criteria to evaluate the treatment methods described in subparagraph (B) for

				the purpose of ensuring that the treatment methods pose no significant threat

				of adverse effect on human health, public safety, or the environment (including

				air quality and the aquatic environment) that is acute, chronic, cumulative, or

				collective.

							(B)Treatment

				methodsThe treatment methods referred to in subparagraph (A) are

				all mechanical, physical, chemical, biological, and other treatment methods

				used in bodies of water of the United States (regardless of whether the bodies

				of water are navigable and regardless of the origin of the waters), to prevent,

				treat, or respond to the introduction of aquatic invasive species.

							(C)ConsultationIn

				carrying out subparagraph (A), the Administrator shall consult with—

								(i)the Secretary of

				Transportation;

								(ii)the Task Force

				(including the regional panels of the Task Force established under section

				1203);

								(iii)the

				Director;

								(iv)the Assistant

				Secretary;

								(v)the Director of

				the National Marine Fisheries Service; and

								(vi)relevant State

				agencies.

								(2)Publication of

				information on environmentally sound treatment methodsThe

				Administrator, in consultation with the Invasive Species Council, shall publish

				(not later than 1 year after the date of enactment of the National Aquatic

				Invasive Species Act of 2005) and update annually—

							(A)a list of

				environmentally sound treatment methods that may apply to a potential aquatic

				invasive species response effort;

							(B)accompanying

				research that supports the environmental soundness of each approved treatment

				method; and

							(C)explicit

				guidelines under which each treatment method can be used in an environmentally

				sound manner.

							(3)ReportsThe

				Invasive Species Council and Task Force shall include the information described

				in paragraph (2) in the reports submitted under section

				1201(f)(2)(B).

						.

			305.Information,

			 education, and outreachSection 1202(h) of the Nonindigenous Aquatic

			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(h)) is

			 amended—

				(1)by striking

			 (h) Education.—The Task Force

			 and inserting the following:

					

						(h)Information,

				education, and outreach

							(1)In

				generalThe Task Force

							;

				and

				(2)by adding at the

			 end the following:

					

						(2)Activities

							(A)In

				generalThe programs carried out under paragraph (1) shall

				include the activities described in this paragraph.

							(B)Public

				outreach

								(i)Public

				warningsNot later than 180 days after the date of enactment of

				the National Aquatic Invasive Species Act of 2005, each Federal officer of an

				agency that provides Federal funds to States for building or maintaining public

				access points to United States water bodies shall amend the guidelines of the

				agency, in consultation with relevant State agencies, to encourage the posting

				of regionally-specific public warnings or other suitable informational and

				educational materials at the access points regarding—

									(I)the danger of

				spread of aquatic invasive species through the transport of recreational

				watercraft; and

									(II)methods for

				removing organisms prior to transporting a watercraft.

									(ii)Cleaning of

				watercraft at marinasNot later than 1 year after the date of

				enactment of the National Aquatic Invasive Species Act of 2005, the Under

				Secretary and the Director (in cooperation with the Task Force and in

				consultation with the States, relevant industry groups, and Indian tribes)

				shall develop an education, outreach, and training program directed toward

				marinas and marina operators regarding—

									(I)checking

				watercraft for live organisms;

									(II)removing live

				organisms from the watercraft before the watercraft are commercially or

				recreationally trailered;

									(III)encouraging

				regular hull cleaning and maintenance, avoiding in-water hull cleaning;

				and

									(IV)other

				activities, as identified by the Secretary.

									(iii)Proper

				disposal of nonindigenous live aquatic organisms in tradeThe

				Task Force shall—

									(I)not later than 1

				year after the date of enactment of the National Aquatic Invasive Species Act

				of 2005, develop (in consultation with industry and other affected parties)

				guidelines for proper disposal of live nonindigenous aquatic organisms in

				trade; and

									(II)use the

				guidelines in appropriate public information and outreach efforts.

									(C)100th meridian

				program

								(i)In

				generalNot later than 1 year after the date of enactment of the

				National Aquatic Invasive Species Act of 2005, the Task Force shall expand the

				information and education program directed at recreational boaters in States

				from which watercraft are transported westward across the 100th

				meridian.

								(ii)ActivitiesIn

				carrying out the program, the task force shall—

									(I)survey owners of

				watercraft transported westward across the 100th meridian to determine the

				States of origin of most such owners;

									(II)provide

				information directly to watercraft owners concerning the importance of cleaning

				watercraft carrying live organisms before transporting the watercraft;

				and

									(III)support

				education and information programs of the States of origin to ensure that the

				State programs address westward spread.

									(D)Information and

				education program by national park serviceThe Secretary of the

				Interior, acting through the Director of the National Park Service, shall

				develop a program to provide public outreach and other educational activities

				to prevent the spread of aquatic invasive species by recreational watercraft in

				parkland or through events sponsored by the National Park Service.

							(3)Outreach to

				industryThe Task Force, in conjunction with the Invasive Species

				Council, shall carry out activities to inform and promote voluntary cooperation

				and regulatory compliance by members of the national and international

				maritime, horticultural, aquarium, aquaculture, pet trade, and other

				appropriate industries with screening, monitoring, and control of the

				transportation of aquatic invasive species.

						(4)Public access

				to monitoring informationThe Task Force, the Invasive Species

				Council, and other relevant agencies, shall maintain information on the

				Internet regarding—

							(A)the best

				approaches for the public and private interests to use in assisting with

				national early detection and monitoring of aquatic invasive species in waters

				of the United States;

							(B)contact locations

				for joining a national network of monitoring stations;

							(C)approved State

				Management Plans under section 1204(a) and Rapid Response Contingency

				Strategies under subsections (b) and (c) of section 1211; and

							(D)the list of

				potential invaders under section

				1201(a)(4).

							.

				IVAquatic Invasive

			 Species research

			401.Ecological,

			 pathway, and experimental research

				(a)In

			 generalSubtitle B of the Nonindigenous Aquatic Nuisance

			 Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended

			 by section 301) is amended by adding at the end the following:

					

						1107.Ecological,

				pathway, and experimental research

							(a)Definition of

				administering agencies

								(1)In

				generalIn this section and section 1108, the term

				administering agencies means—

									(A)the Smithsonian

				Environmental Research Center;

									(B)the United States

				Geological Survey; and

									(C)the National

				Oceanic and Atmospheric Administration (including the Great Lakes Environmental

				Research Laboratory).

									(2)Memorandum of

				understandingThe administering agencies shall enter into an

				agreement regarding implementation of this subtitle.

								(3)ConsultationIn

				carrying out this section, the administering agencies shall consult

				with—

									(A)the Task

				Force;

									(B)the Environmental

				Protection Agency;

									(C)the United States

				Fish and Wildlife Service; and

									(D)other appropriate

				Federal and State agencies.

									(4)CooperationIn

				carrying out this section, the administering agencies shall contract, as

				appropriate, or otherwise cooperate with academic researchers.

								(b)ProgramThe

				administering agencies shall develop (not later than 18 months after the date

				of enactment of the National Aquatic Invasive Species Act of 2005) and conduct

				a marine and freshwater research program (including ecological and pathway

				surveys and experimentation) to assess rates of, patterns of, and conditions

				surrounding introductions of nonindigenous aquatic species in aquatic

				ecosystems.

							(c)PurposeThe

				purpose of the program is to support efforts to prevent the introduction of,

				and detect and eradicate, invasive species by—

								(1)providing

				information for—

									(A)early detection

				and rapid response efforts; and

									(B)relevant policy

				questions; and

									(2)assessing the

				effectiveness of implemented policies (including any standard) to prevent the

				introduction and spread of aquatic invasive species.

								(d)Protocol

				developmentThe administering agencies shall—

								(1)establish

				standardized protocols for conducting surveys that are integrated and produce

				comparable data, and, as practicable, build on existing protocols and data

				collection methods (including surveys required under subsection (b)),

				including—

									(A)protocols to

				support early detection surveys of nonindigenous aquatic species conducted by

				Federal, State, or local agencies involved in the management of invasive

				species, including surveys carried out pursuant to section 1106;

									(B)protocols to

				support comprehensive ecological surveys conducted under this section for

				purposes of research and analysis of rates and patterns of invasions;

				and

									(C)protocols to

				support pathway surveys;

									(2)recommend a

				standardized approach for classifying species;

								(3)when proposing

				protocols, consider recommendations made at the workshop conducted under

				subsection (h);

								(4)subject the

				protocols to peer review;

								(5)complete the

				protocols not later than 1 year after the date of enactment of the National

				Aquatic Invasive Species Act of 2005;

								(6)revise protocols

				as necessary; and

								(7)disseminate the

				protocols to the Task Force and other Federal, State, and local

				stakeholders.

								(e)Ecological and

				pathway survey requirements

								(1)In

				generalEach comprehensive ecological survey conducted under this

				section shall, at a minimum—

									(A)document baseline

				ecological information of the aquatic ecosystem, including—

										(i)to the maximum

				extent practicable, a comprehensive inventory of native species, nonindigenous

				species, and species of unknown origin, present in the ecosystem; and

										(ii)the chemical and

				physical characteristics of water and underlying substrate in the

				ecosystem;

										(B)in the case of

				nonindigenous species, gather information to assist in identifying—

										(i)the life history

				of the species;

										(ii)the

				environmental requirements and tolerances of the species;

										(iii)the native

				ecosystems of the species; and

										(iv)the history of

				the species spread from the native ecosystems of the species;

										(C)track the

				establishment of nonindigenous species, including information about the

				estimated population of nonindigenous organisms to allow an analysis of the

				probable date of introduction of the species; and

									(D)identify the

				likely pathway of entry of nonindigenous species.

									(2)Minimum

				requirementsEach pathway survey conducted under this section

				shall, at a minimum—

									(A)identify which

				nonindigenous aquatic species are being introduced, or have the potential to be

				introduced, through the pathways under consideration;

									(B)determine the

				rate of organism introduction through the pathways under consideration;

				and

									(C)determine the

				practices that contributed to or could contribute to the introduction of

				nonindigenous aquatic species through the pathways under consideration.

									(f)Number and

				location of survey sites

								(1)Required

				sitesThe administering agencies shall designate the number and

				location of survey sites necessary to carry out marine and freshwater research

				required under this section.

								(2)EmphasisIn

				carrying out paragraph (1) and subsection (g), the administering agencies shall

				give particular consideration to—

									(A)the geographic

				diversity of sites; and

									(B)the diversity of

				human uses and biological characteristics of sites.

									(g)Competitive

				grant Program

								(1)In

				generalIn order to assist in carrying out subsections (b) and

				(i), the administering agencies (acting through the National Oceanic and

				Atmospheric Administration) shall administer a program to award grants to

				academic institutions, State agencies, and other appropriate groups.

								(2)AdministrationThe

				program required under this section shall be competitive, peer-reviewed, and

				merit-based.

								(h)WorkshopNot

				later than 120 days after the date of enactment of the National Aquatic

				Invasive Species Act of 2005, to assist in the development of the protocols and

				design for the surveys under this section, the administering agencies

				shall—

								(1)convene a

				workshop among researchers from Federal and State agencies and academic

				institutions to obtain recommendations for the development of the protocols and

				surveys; and

								(2)make the results

				of the workshop widely available to the public.

								(i)ExperimentationThe

				administering agencies shall conduct (at existing field stations and such other

				sites as may be appropriate) coordinated experiments on a range of taxonomic

				groups to identify—

								(1)the relationship

				between the introduction and establishment of nonindigenous aquatic species;

				and

								(2)the circumstances

				necessary for the species to survive and thrive.

								(j)National

				pathways and ecological surveys database

								(1)In

				generalThe United States Geological Survey shall develop,

				maintain, and update, in consultation and cooperation with the Smithsonian

				Environmental Research Center and the National Oceanic and Atmospheric

				Administration, a central national database of information concerning

				information collected under section 1107(b).

								(2)RequirementThe

				United States Geological Survey shall—

									(A)make the database

				widely available to the public;

									(B)update the

				database not less often than once every 90 days;

									(C)coordinate the

				database with existing databases collecting similar information; and

									(D)to the maximum

				extent practicable, format the databases in a manner such that the data is

				useful for researchers and Federal and State employees managing relevant

				invasive species

				programs.

									.

				(b)Vessel pathway

			 surveysSection 1102(b)(2)(B) of Nonindigenous Aquatic Nuisance

			 Prevention and Control Act of 1990 (16 U.S.C. 4712(b)(2)(B))

			 is amended by striking clause (ii) and inserting the following:

					

						(ii)examine other

				potential modes for the introduction of nonindigenous aquatic species by

				vessel, including hull

				fouling.

						.

				402.Analysis

				(a)In

			 generalSubtitle B of the Nonindigenous Aquatic Nuisance

			 Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended

			 by section 401(a)) is amended by adding at the end the following:

					

						1108.Analysis

							(a)Invasion

				analysis

								(1)In

				generalNot later than 3 years after the date of enactment of the

				National Aquatic Invasive Species Act of 2005, and annually thereafter, the

				administering agencies shall analyze data collected under section 1107 and

				other relevant research, for the purpose of preventing the introduction of,

				detecting, and eradicating invasive species by—

									(A)providing

				information for early detection and rapid response efforts;

									(B)providing

				information for relevant policy questions; and

									(C)assessing the

				effectiveness of implemented policies to prevent the introduction and spread of

				invasive species.

									(2)ContentsThe

				analysis required under paragraph (1) shall include, with respect to aquatic

				invasive species—

									(A)an analysis of

				pathways to—

										(i)identify, and

				characterize as high-, medium-, or low-risk, regional and national pathways for

				the introduction of nonindigenous aquatic species into aquatic

				ecosystems;

										(ii)identify new and

				expanding pathways through which nonindigenous aquatic species may be

				introduced into aquatic ecosystems;

										(iii)identify

				handling practices that contribute to the introduction of species in pathways;

				and

										(iv)assess the risk

				that species currently used in commerce pose for introduction into aquatic

				ecosystems;

										(B)include patterns

				and rates of invasion and susceptibility to invasion of various types of bodies

				of water;

									(C)consider the ways

				in which the risk of establishment of an aquatic invasive species through a

				pathway is related to the identity and number of organisms transported;

									(D)consider rates of

				spread and numbers and types of pathways of spread of new populations of the

				aquatic invasive species and estimate the potential for the spread and

				distribution of newly introduced invasive species based on the environmental

				requirements and historical distribution of the species;

									(E)document factors

				that influence the vulnerability of an ecosystem to invasion by a nonindigenous

				aquatic species;

									(F)include a

				description of the potential for, and impacts of, pathway management programs

				on invasion rates;

									(G)provide

				recommendations for improvements on the effectiveness of pathway

				management;

									(H)to the extent

				practicable, determine the level of reduction in live organisms of various

				taxonomic groups required to reduce to an acceptable level the risk of

				establishment to receiving aquatic ecosystems; and

									(I)evaluate the

				effectiveness of management actions (including any standard) at reducing

				species introductions and establishment.

									(3)ReportThe

				administering agencies shall submit to the Task Force a report on analyses

				conducted under this section.

								(b)Research To

				assess the potential of the establishment of introduced species

								(1)In

				generalNot later than 2 years after the date of enactment of the

				National Aquatic Invasive Species Act of 2005, the administering agencies shall

				develop, conduct peer review of, and submit to the Task Force a profile of the

				general characteristics of invasive species, in order to—

									(A)predict, to the

				extent practicable, whether a species planned for importation is likely to

				invade a particular aquatic ecosystem if introduced; and

									(B)support the

				development of the screening process authorized under section 1105.

									(2)ResearchIn

				developing the profile, the administering agencies shall analyze the research

				conducted under section 1107 and other research as necessary to

				determine—

									(A)characteristics

				of general species and ecosystems (taking into account the opportunity for

				introduction into any ecosystem); and

									(B)circumstances

				that may lead to establishment of a nonindigenous aquatic organism.

									(3)RecommendationsBased

				on the profile, the administering agencies shall develop and submit to the Task

				Force, for inclusion in the report to Congress developed under section

				1201(f)(2)(B), recommendations concerning which planned importation of

				nonindigenous aquatic organisms warrant restriction under section 1105.

								1109.Dissemination

							(a)In

				generalThe Invasive Species Council, in coordination with the

				Task Force, and the administering agencies shall disseminate the information

				collected under this Act to Federal, State, and local entities (including

				relevant policymakers and private researchers with responsibility over or

				interest in aquatic invasive species).

							(b)ReportsThe

				Invasive Species Council shall—

								(1)not later than 3

				years after the date of enactment of the National Aquatic Invasive Species Act

				of 2005, submit to Congress a report that describes the actions and findings

				carried out under this Act; and

								(2)at least once

				every 3 years thereafter or more often as necessary, update the report.

								(c)Response

				strategyTo enable Federal, State, and local entities having

				responsibility for responding to the introduction of potentially harmful

				nonindigenous aquatic species to better and more rapidly respond to those

				introductions, the Invasive Species Council, in coordination with the Task

				Force, the administering agencies, and other appropriate Federal and State

				agencies, shall implement a national strategy for the sharing of information

				collected under this Act with those entities.

							(d)Pathway

				practicesThe Invasive Species Council, in coordination with the

				Task Force, and the administering agencies shall disseminate information to,

				and develop an ongoing educational program for, pathway users (including

				vendors and customers) to inform those users about means by which users can

				prevent the intentional or unintentional introduction of nonindigenous aquatic

				species into aquatic ecosystems.

							1110.Technology

				development demonstration and verification–

							(a)Environmentally

				sound technology development, demonstration and verification

								(1)In

				generalNot later than 1 year after the date of enactment of the

				National Aquatic Invasive Species Act of 2005, the Administrator, in

				consultation with the Army Corps of Engineers and the administering agencies,

				shall develop and implement a grant program to fund research, development,

				demonstration, and verification of environmentally sound cost-effective

				technologies and methods to control and eradicate aquatic invasive

				species.

								(2)PurposesProposals

				funded under this program shall—

									(A)provide funds to

				support on-going efforts of Federal, State, or local officials to control and

				eradicate aquatic invasive species in an environmentally sound manner;

									(B)increase the

				number of environmentally sound technologies or methods Federal, State, or

				local officials may use to control or eradicate aquatic invasive

				species;

									(C)provide for the

				demonstration or dissemination of the technologies or methods to potential

				end-users; and

									(D)verify that any

				technology or practice meets any appropriate criteria developed for

				effectiveness and environmental soundness that are established by the

				Administrator.

									(3)PreferenceIn

				making grants under this subsection, the Administrator shall give preference to

				proposals that meet criteria developed for environmental soundness that are

				established by the Administrator.

								(4)Merit

				reviewGrants awarded through this subsection shall be awarded

				through a competitive, peer-reviewed process and shall be merit-based.

								(5)ReportNot

				later than 3 years after the date of enactment of the National Aquatic Invasive

				Species Act of 2005, the Administrator shall submit to Congress a report on the

				program conducted under this subsection, including findings and recommendations

				of the Secretary with respect to technologies and methods described in

				paragraph (1).

								(b)Dispersal

				barrier research ProgramNot later than 1 year after the date of

				enactment of the National Aquatic Invasive Species Act of 2005, the Assistant

				Secretary, in conjunction with the Director and other appropriate Federal

				agencies and academic researchers, shall establish a research, development, and

				demonstration program—

								(1)to study

				environmentally sound methods and technologies to reduce dispersal of aquatic

				invasive species through interbasin waterways; and

								(2)to assess the

				potential for using those methods and technologies in other

				waterways.

								.

				(b)Expansion of

			 vessel pathway technology demonstration ProgramSection 1104(b)

			 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4712(b)) is amended—

					(1)by redesignating

			 paragraphs (4) and (5) as paragraphs (7) and (8), respectively; and

					(2)by inserting

			 after paragraph (3) the following:

						

							(4)Additional

				purposesThe Secretary of the Interior and the Secretary of

				Commerce may demonstrate and verify technologies under this subsection to

				monitor and control pathways of organism transport on vessels other than

				through ballast water.

							(5)PriorityIn

				making grants under this subsection, the Secretary of the Interior and the

				Secretary of Commerce shall give priority to technologies that meet criteria

				established in any testing protocol developed under the Environmental

				Technology Verification program of the Administrator.

							(6)WorkshopThe

				Secretary of the Interior and the Secretary of Commerce shall—

								(A)hold an annual

				workshop to encourage the exchange of information between and among—

									(i)principal

				investigators for which funds are made available under this subsection;

				and

									(ii)researchers

				conducting research directly relating to vessel pathway technology development;

				and

									(B)make the results

				of the proceedings widely available to the

				public.

								.

					403.Vessel pathway

			 standards researchSubtitle B

			 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4711 et seq.) (as amended by section 402(a)) is amended by

			 adding at the end the following:

				

					1111.Vessel

				pathway standards research

						(a)Research

				Program

							(1)In

				generalThe Secretary and the Administrator (in coordination with

				the National Oceanic and Atmospheric Administration, the Task Force, and other

				appropriate Federal agencies and academic researchers) shall develop and

				conduct a coordinated research program to support the establishment and

				implementation of standards to prevent the introduction and spread of aquatic

				invasive species by vessels.

							(2)ComponentsThe

				research program shall include programs to—

								(A)characterize

				physical, chemical, and biological harbor conditions relevant to ballast

				discharge into waters of the United States to provide information for the

				design and implementation of vessel vector control technologies and

				practices;

								(B)develop testing

				protocols for determining the effectiveness of vector monitoring and control

				technologies and practices;

								(C)research and

				demonstrate methods for mitigating the spread of aquatic invasive species by

				coastal voyages, including the exploration of the effectiveness of alternative

				exchange zones in the near coastal areas and other methods proposed to reduce

				the transfers of organisms;

								(D)verify the

				practical effectiveness of any type approval process to ensure that the process

				produces repeatable and accurate assessments of treatment effectiveness;

				and

								(E)evaluate the

				effectiveness and residual risk and environmental impacts associated with any

				standard established with respect to a ship pathway through experimental

				research.

								(b)Performance

				testNot later than 1 year after the date of enactment of the

				National Aquatic Invasive Species Act of 2005, the Secretary, in conjunction

				with the National Institute of Standards and Technology and the Maritime

				Administration, shall design a performance test for ballast water exchange

				(such as a dye study) to measure the effectiveness of ballast water

				exchange.

						(c)National

				Academy of Sciences study

							(1)In

				generalThe Secretary shall enter into an agreement with the

				National Academy of Sciences under which the Academy shall—

								(A)identify the

				relative risk of transfer of various taxonomic groups of invasive species by

				different vessel modes;

								(B)(i)assess the extent to

				which a ballast water standard that virtually eliminates the risk of

				introduction of invasive species by ballast water may relate to the risk of

				introductions by all vessel modes; and

									(ii)explain the degree of uncertainty

				in such an assessment; and

									(C)(i)recommend methods for

				reducing the transfers of invasive species by vessels by addressing all parts

				and systems of vessels and all related modes of transport of invasive

				organisms; and

									(ii)identify the research,

				development, and demonstration needed to improve the information base to

				support those methods, including economic information.

									(2)ReportNot

				later than 2 years after the date of enactment of the National Aquatic Invasive

				Species Act of 2005, the Secretary shall submit to Congress a report that

				describes the results of the study under paragraph (1).

							(3)Implementation

				of recommendationsNot later than the later of the date that is 1

				year after the date of submission of the report under paragraph (2) or the date

				that is 3 years after the date of enactment of the National Aquatic Invasive

				Species Act of 2005, the Task Force, in conjunction with the Administrator,

				administering agencies, and other appropriate Federal agencies, shall submit to

				the Secretary a report that describes recommendations for—

								(A)a vessel pathway

				treatment standard that incorporates all potential modes of transfer by vessel;

				and

								(B)methods for type

				approval and accurate monitoring of treatment performance that are simple and

				streamlined and follow established protocols.

								(d)Working

				group

							(1)In

				generalNot later than 2 years after the date of issuance by the

				Secretary of any standard relating to the introduction by vessels of invasive

				species, the Secretary shall convene a working group (including the

				Administrator, the administering agencies, and other appropriate Federal and

				State agencies and academic researchers) to evaluate the effectiveness of that

				standard and accompanying implementation protocols.

							(2)DutiesThe

				duties of the working group shall include, at a minimum—

								(A)reviewing the

				effectiveness of the standard in reducing the establishment of invasive species

				in aquatic ecosystems, taking into consideration the data collected under

				section 1107; and

								(B)submitting

				recommendations to the Secretary (who shall make the recommendations widely

				available to the public) for the revision of the standard and type approval

				process in order to ensure—

									(i)effectiveness in

				reducing introductions of invasive species; and

									(ii)the

				effectiveness of accurate shipboard monitoring of treatment performance in a

				simple and streamlined

				manner.

									.

			404.Graduate

			 education in systematics and taxonomySubtitle B of the Nonindigenous Aquatic

			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4711 et seq.) (as amended

			 by section 403) is amended by adding at the end the following:

				

					1112.Research in

				systematics and taxonomy

						(a)In

				generalThe National Science Foundation shall establish a program

				to award grants to researchers at institutions of higher education and museums

				to carry out research in systematics and taxonomy.

						(b)PurposesThe

				purposes of the program are—

							(1)to encourage

				scientists to pursue careers in systematics and taxonomy to ensure a continuing

				knowledge base in those disciplines;

							(2)to ensure that

				there will be adequate expertise in systematics and taxonomy to meet Federal,

				State, and local needs to identify invasive species;

							(3)to develop that

				expertise throughout the United States with an emphasis on regional diversity;

				and

							(4)to draw on

				existing expertise in systematics and taxonomy at institutions of higher

				education and museums to train the next generation of systematists and

				taxonomists.

							(c)Administration

							(1)Merit

				reviewGrants awarded through this section shall be awarded

				through a competitive, peer-reviewed process and shall be merit-based.

							(2)PreferencesIn

				making grants under this section, the National Science Foundation shall provide

				a preference for—

								(A)projects in a

				diverse set of ecosystems and geographic locations;

								(B)if applicable,

				projects that are integrated with the Long Term Ecological Research Network

				created by the National Science Foundation;

								(C)projects that

				include student participation; and

								(D)projects carried

				out by institutions of higher education and museums that actively train

				students to become experts in systematics and

				taxonomy.

								.

			VCoordination

			501.Program

			 coordination

				(a)Membership of

			 Task ForceSection 1201(b) of the Nonindigenous Aquatic Nuisance

			 Prevention and Control Act of 1990 (16 U.S.C. 4721) is amended—

					(1)in paragraph (6),

			 by striking and at the end;

					(2)by redesignating

			 paragraph (7) as paragraph (12); and

					(3)by inserting

			 after paragraph (6) the following:

						

							(7)the Director of

				the United States Geological Survey;

							(8)the Director of

				the Smithsonian Environmental Research Center;

							(9)the Secretary of

				State;

							(10)the Secretary of

				Transportation;

							(11)the Secretary of

				Homeland Security;

				and

							.

					(b)Coordination

			 with Invasive Species CouncilSection 1201(f) of the

			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4721(f)) is amended—

					(1)by striking

			 Each Task Force member and inserting the following:

						

							(1)In

				generalEach member of the Task

				Force

							;

				and

					(2)by adding at the

			 end the following:

						

							(2)Invasive

				Species CouncilThe Invasive Species Council shall—

								(A)coordinate and

				cooperate with the Task Force in carrying out the duties of the Invasive

				Species Council relating to aquatic invasive species;

								(B)not later than 2

				years after the date of enactment of the National Aquatic Invasive Species Act

				of 2005, and every 3 years thereafter, submit to Congress a report that

				summarizes the status of the conduct of activities authorized by and required

				under this Act; and

								(C)establish any

				regional panels or task forces in coordination with the regional panels of the

				Task Force convened under section

				1203.

								.

					(c)Coordination

			 with other programsSection 1202(c) of the Nonindigenous Aquatic

			 Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4722(c)) is amended by

			 adding at the end the following:

					

						(3)Recommendations

				for lists

							(A)In

				generalThe Task Force shall annually recommend to Federal

				agencies of jurisdiction such additions of aquatic invasive species as the Task

				Force determines to be appropriate for inclusion on—

								(i)any list of

				species of wildlife covered by section 42 of title 18, United States Code

				(including regulations); or

								(ii)any list of

				noxious weeds under the Plant Protection Act (7 U.S.C. 7701 et seq.) (including

				regulations promulgated under that Act contained in part 360 of title 7, Code

				of Federal Regulations (or any successor regulations)).

								(B)ProcessThe

				Task Force may use the screening process developed pursuant to section 1105 to

				identify species pursuant to subparagraph

				(A).

							.

				(d)Regional

			 coordinationSection 1203 of the Nonindigenous Aquatic Nuisance

			 Prevention and Control Act of 1990 (16 U.S.C. 4723) is amended by

			 adding at the end the following:

					

						(d)Annual

				Inter-Regional meetingThe Task Force shall annually convene all

				regional panels established pursuant to this Act for the purpose of information

				transfer between and among panels, and between the panels and the Task Force,

				regarding aquatic invasive species management.

						(e)Organizations

							(1)In

				generalAn interstate organization that has a Federal charter

				authorized by law or executive order for purposes of fisheries or natural

				resource management may develop and implement—

								(A)regional aquatic

				invasive species management plans; and

								(B)rapid response

				activities that are—

									(i)requested by the

				Governors of the member States of the organization; and

									(ii)consistent with

				any relevant State aquatic invasive species management plans.

									(2)FundsThe

				interstate organization may receive funds under this Act to implement

				activities under the regional aquatic invasive species management plan of the

				organization.

							.

				(e)State aquatic

			 Invasive Species management plansSection 1204(a) of the

			 Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4724(a)) is amended—

					(1)in paragraph

			 (2)—

						(A)in subparagraph

			 (A), by inserting before the semicolon at the end the

			 following:

							

								, including, in accordance with

			 guidelines issued by the Task Force under paragraph

			 (5)—(i)rapid assessment

				and response contingency strategies under section 1211;

								(ii)early detection

				strategies under section 1211(b)(4);

								(iii)aquatic plant

				control programs conducted pursuant to other laws; and

								(iv)screening of

				planned introductions pursuant to section

				1105

								;

				and

						(B)in subparagraph

			 (D), by inserting include after (D); and

						(2)by adding at the

			 end the following:

						

							(5)Guidelines

								(A)In

				generalNot later than 1 year after the date of enactment of the

				National Aquatic Invasive Species Act of 2005, the Task Force shall amend the

				guidelines of the Task Force for the development of plans under this

				subsection, including guidelines for reporting progress in implementing the

				plans, to encourage consistency in implementation of and reporting under those

				plans.

								(B)GuidelinesThe

				guidelines published under subparagraph (A) shall include, for the purpose of

				paragraph (2)(A), guidelines concerning—

									(i)rapid response

				contingency strategies under section 1211;

									(ii)early detection

				strategies under section 1211(b)(4);

									(iii)aquatic plant

				control programs conducted pursuant to other laws;

									(iv)screening of

				planned introductions pursuant to section 1105; and

									(v)the review and

				revision of requirements of this subsection and the reapproval process under

				this subsection.

									(6)Relationship to

				other plans

								(A)In

				generalA plan approved under paragraph (4) shall be deemed to

				meet any State planning requirement of the program established under section

				104 of the River and Harbor Act of 1958 (33 U.S.C. 610) for a plan to control

				noxious aquatic plant growths.

								(B)EnforcementFunds

				provided to States for implementation of plans pursuant to section 1204 may be

				used by States to enforce requirements relating to aquatic invasive species

				under the Plant Protection Act (7 U.S.C. 7701 et seq.) (including

				regulations promulgated under that Act contained in part 360 of title 7, Code

				of Federal Regulations (or any successor regulations)).

								(7)Eligibility of

				existing plansA plan approved under this section as of the day

				immediately before the date of enactment of the National Aquatic Invasive

				Species Act of 2005 shall be eligible to receive a grant awarded under this

				section.

							(8)Review and

				revision

								(A)In

				generalEach State shall periodically review and, as necessary,

				revise the management plan of the State in accordance with guidelines of the

				Task Force.

								(B)Update of

				existing plansA plan approved under this section as of the day

				immediately before the date of enactment of the National Aquatic Invasive

				Species Act of 2005 shall be updated after the date of enactment of the

				National Aquatic Invasive Species Act of 2005 to conform to the guidelines

				published under paragraph (5).

								(9)Other State

				Management PlansIn addition to the management plans required

				under this subsection, the Director shall encourage each State to develop and

				implement new, and expand existing, State management plans to improve State

				actions to prevent and control aquatic invasive

				species.

							.

					(f)Grant

			 ProgramSection 1204(b)(1) of the Nonindigenous Aquatic Nuisance

			 Prevention and Control Act of 1990 (16 U.S.C. 4724(b)(1)) is

			 amended by striking subsection (a) for the implementation of those

			 plans. and inserting the

			 following:

					

						subsection

			 (a)—(A)to develop those

				plans with a total amount that does not exceed 10 percent of the amounts made

				available for grants under this section for each fiscal year; and

						(B)to implement

				those

				plans.

						.

				502.International

			 coordination

				(a)In

			 generalSubtitle E of the Nonindigenous Aquatic Nuisance

			 Prevention and Control Act of 1990 (16 U.S.C. 4751 et seq.) is

			 amended—

					(1)by striking the

			 subtitle heading and inserting the following:

						

							EAdministration

							;

					and

					(2)by adding at the

			 end the following:

						

							1402.International

				coordination

								(a)In

				generalThe Task Force, the Invasive Species Council, and the

				Secretary of State shall, to the maximum extent practicable, ensure that

				international efforts to prevent, detect, monitor, assess, and control aquatic

				invasive species (including through the International Maritime Organization,

				the International Convention on the Exploration of the Sea, the Global Invasive

				Species Program, and other appropriate programs) are coordinated with policies

				of the United States established by this Act.

								(b)Coordination

				with neighboring countries

									(1)In

				generalThe Task Force, in consultation with the Secretary of

				State, shall include in the report required by section 1202(m) a description of

				the means by which international agreements and regulations with countries that

				share a border with the United States will be implemented and enforced by

				Federal agencies (including a clarification of the roles and responsibilities

				of those agencies).

									(2)NegotiationsAs

				soon as practicable after the date of enactment of the National Aquatic

				Invasive Species Act of 2005, the Secretary of State may enter into

				negotiations with—

										(A)Canada to issue a

				request that the International Joint Commission, not later than 18 months after

				the date of enactment of that Act, review, research, conduct hearings on, and

				submit to the parties represented on the International Joint Commission a

				report that describes the success of current policies of governments in the

				United States and Canada having jurisdiction over the Great Lakes in

				anticipating and preventing biological invasions of the aquatic ecosystem in

				the Great Lakes, including—

											(i)an analysis of

				current Federal, State or Provincial, local, and international laws,

				enforcement practices, and agreements;

											(ii)an analysis of

				prevention efforts relating to all likely pathways for biological invasions of

				the aquatic ecosystem in the Great Lakes; and

											(iii)recommendations

				of the International Joint Commission for means by which to improve and

				harmonize the policies and enforcement practices referred to in clause (i);

				and

											(B)Mexico, to ensure

				coordination of efforts of the United States with efforts of Mexico to manage

				invasive species established in the United States-Mexico border

				region.

										.

					VIAuthorization of

			 appropriations

			601.Authorization

			 of appropriationsSection 1301

			 of the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4741) is amended to read as follows:

				

					1301.Authorization

				of appropriations

						(a)In

				generalExcept as otherwise provided in this section, there are

				authorized to be appropriated such sums as are necessary to carry out this Act

				for each of fiscal years 2006 through 2010.

						(b)Task Force and

				aquatic Invasive Species ProgramThere are authorized to be

				appropriated for each of fiscal years 2006 through 2010—

							(1)$8,000,000, to

				carry out activities of the Task Force under section 1202, of which—

								(A)$4,000,000 shall

				be used by the Director;

								(B)$3,000,000 shall

				be used by the National Oceanic and Atmospheric Administration; and

								(C)$1,000,000 shall

				be used by the Invasive Species Council;

								(2)$30,000,000, to

				provide grants under section 1204(b);

							(3)$3,000,000, to

				provide assistance to the regional panels of the Task Force; and

							(4)$1,000,000, to be

				used by the Director to carry out section 1105(g).

							(c)International

				coordinationThere is authorized to be appropriated to the

				Department of State to carry out section 1403 $1,000,000 for each of fiscal

				years 2006 through 2010.

						(d)Prevention of

				introduction by vessels of aquatic Invasive Species into waters of the United

				StatesThere are authorized to be appropriated for each of fiscal

				years 2006 through 2010—

							(1)$6,000,000, to be

				used by the Secretary to carry out section 1101;

							(2)$2,500,000, to be

				used by the Administrator to carry out section 1101; and

							(3)$2,750,000, to be

				used by the Task Force to carry out section 1101, of which—

								(A)$1,500,000 shall

				be used by the Director; and

								(B)$1,250,000 shall

				be used by the National Oceanic and Atmospheric Administration.

								(e)Prevention of

				the introduction by nonvessel pathways of aquatic Invasive Species into waters

				of the United StatesThere are authorized to be appropriated for

				each of fiscal years 2006 through 2010—

							(1)$5,000,000, to

				carry out the priority pathway management program under section 1210, of

				which—

								(A)$2,000,000 shall

				be used by the National Oceanic and Atmospheric Administration; and

								(B)$3,000,000 shall

				be used by the Director;

								(2)$1,000,000, to be

				used by the Invasive Species Council to establish screening guidelines under

				section 1105(b); and

							(3)$3,500,000, to be

				used by the Director to promulgate and implement screening requirements under

				section 1105(g).

							(f)Early detection

				and monitoringThere is authorized to be appropriated, to carry

				out early detection, monitoring, and survey planning and implementation under

				section 1106, $2,000,000 for each of fiscal years 2006 and 2007 and $10,000,000

				for each of fiscal years 2008 through 2010, of which—

							(1)for each of

				fiscal years 2006 and 2007—

								(A)$1,000,000 shall

				be used by the National Oceanic and Atmospheric Administration; and

								(B)$1,000,000 shall

				be used by the Director; and

								(2)for each of

				fiscal years 2008 through 2010—

								(A)$5,000,000 shall

				be used by the National Oceanic and Atmospheric Administration; and

								(B)$5,000,000 shall

				be used by the Director.

								(g)Containment and

				control

							(1)Dispersal

				barriersThere are authorized to be appropriated for each of

				fiscal years 2006 through 2010—

								(A)$300,000, to be

				used by the Assistant Secretary in carrying out operation and maintenance of

				the Chicago River Canal Dispersal Barrier under section 1202(j)(1);

								(B)$1,800,000, to be

				used by the Assistant Secretary in carrying out the complete construction of

				the Chicago River Canal Dispersal Barrier;

								(C)$8,000,000, to be

				used by the Assistant Secretary for the construction of a second long-service

				life barrier for the Chicago River Canal;

								(D)$500,000, to be

				used by the Assistant Secretary to carry out a feasibility study for the

				construction described in subparagraph (C); and

								(E)$2,150,000, to be

				used by the Director to carry out the monitoring program under section

				1202(j)(2).

								(2)Rapid

				responseThere are authorized to be appropriated for each of

				fiscal years 2006 through 2010—

								(A)$25,000,000, to

				the Emergency Rapid Response Fund established under section 1211(a), to remain

				available until expended;

								(B)$1,000,000, to be

				used by the Invasive Species Council in developing the State and regional rapid

				response contingency strategy under section 1211; and

								(C)$1,500,000, to be

				used for Federal rapid response teams under section 1211(f), of which—

									(i)$500,000 shall be

				used by the National Oceanic and Atmospheric Administration; and

									(ii)$1,000,000 shall

				be used by the Director.

									(3)Environmental

				soundnessThere is authorized to be appropriated for

				establishment under section 1202(k) of criteria for the improvement of

				treatment methods for aquatic invasive species $600,000 for each of fiscal

				years 2006 through 2010.

							(h)Information,

				education and outreachThere are authorized to be appropriated

				for each of fiscal years 2006 through 2010—

							(1)$500,000, to be

				used by the Secretary of the Interior to carry out the information and

				education program under section 1202(h)(2)(D);

							(2)$750,000, to be

				used by the Director in carrying out the 100th meridian program under section

				1202(h)(2)(C);

							(3)$2,000,000, to be

				used to carry out informational and educational activities of the Task Force

				under section 1202(h), of which—

								(A)$1,000,000 shall

				be used by the National Oceanic and Atmospheric Administration; and

								(B)$1,000,000 shall

				be used by the Director; and

								(4)$500,000, to be

				used by the National Oceanic and Atmospheric Administration to carry out

				section 1202(h)(2)(B)(ii).

							(i)Research

							(1)Ecological and

				pathway research and analysisThere are authorized to be

				appropriated for each of fiscal years 2006 through 2010—

								(A)$17,000,000, to

				be used by the National Oceanic and Atmospheric Administration to carry out

				sections 1107 and 1108, of which $13,000,000 shall be used to carry out the

				grant program under section 1107(g));

								(B)$4,000,000, to be

				used by the Smithsonian Environmental Research Center to carry out sections

				1107 and 1108;

								(C)$4,500,000, to be

				used by the United States Geological Survey to carry out sections 1107 and

				1108, of which $500,000 shall be used to develop, maintain, and update the

				database required under section 1107(j)); and

								(D)$1,650,000, to be

				used by the Great Lakes Environmental Research Laboratory to carry out the

				demonstration program under section 1202(i).

								(2)DisseminationThere

				is authorized to be appropriated to provide for the dissemination of

				information by the Invasive Species Council under section 1109 $500,000 for

				each of fiscal years 2006 through 2010.

							(3)Technology

				development, demonstration, and verificationThere are authorized

				to be appropriated for each of fiscal years 2006 through 2010—

								(A)$2,500,000, to be

				used by the Administrator for the purposes of environmental soundness screening

				and improvement under section 1110(a);

								(B)$1,000,000, to be

				used by the Assistant Secretary to carry out the program under section 1110(b);

				and

								(C)$7,500,000, to

				carry out vessel pathway technology development under sections 1104 and

				1301(e).

								(4)Vessel pathway

				standards researchThere are authorized to be

				appropriated—

								(A)for each of

				fiscal years 2006 through 2010, $3,000,000, to be used for research in support

				of vessels pathway standards and technology evaluation under section 1111(a) of

				which—

									(i)$1,500,000 shall

				be used by the Administrator; and

									(ii)$2,000,000 shall

				be used by the Secretary of the Coast Guard;

									(B)for each of

				fiscal years 2006 through 2008, $500,000, to be used by the Coast Guard to

				carry out the performance test required under section 1111(b); and

								(C)for fiscal year

				2006, $500,000, to be used by the Secretary of the Coast Guard to enter into an

				agreement with the National Academy of Sciences to carry out the study required

				under section 1111(c).

								(5)Research in

				systematics and taxonomyThere is authorized to be appropriated

				for the National Research Foundation to provide research grants for systematics

				and taxonomy under section 1112 $2,500,000 for each of fiscal years 2006

				through

				2010.

							.

			VIIConforming

			 amendments

			701.Conforming

			 amendments

				(a)In

			 generalThe Nonindigenous Aquatic Nuisance Prevention and Control

			 Act of 1990 is amended—

					(1)in section 1102

			 (16 U.S.C.

			 4712)—

						(A)in subsection

			 (a), by striking the subsection heading and inserting the following:

							

								(a)Studies on

				introduction of aquatic Invasive Species by

				vessels

								;

				and

						(B)in subsection

			 (b)—

							(i)by

			 striking paragraph (1); and

							(ii)by

			 redesignating paragraphs (2) and (3) as paragraphs (1) and (2),

			 respectively;

							(2)in subtitle C

			 (16 U.S.C.

			 4721 et seq.), by striking the subtitle heading and inserting

			 the following:

						

							CPrevention and

				control of aquatic Invasive Species

				dispersal

							;

					(3)in section

			 1201(a) (16

			 U.S.C. 4721(a)), by striking Nuisance Species

			 and inserting Invasive Species;

					(4)in section 1202

			 (16 U.S.C.

			 4722), by striking the section heading and inserting the

			 following:

						

							1202.Aquatic

				Invasive Species

				Program

							;

					(5)in section 1204

			 (16 U.S.C.

			 4724), by striking the section heading and inserting the

			 following:

						

							1204.State aquatic

				Invasive Species management

				plans

							;

					and

					(6)by striking

			 aquatic nuisance species each place it appears and inserting

			 aquatic invasive species.

					(b)Short

			 title

					(1)Section 1001 of

			 the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990

			 (16 U.S.C.

			 4701) is amended by striking Nonindigenous Aquatic

			 Nuisance and inserting Nonindigenous Aquatic Invasive

			 Species.

					(2)ReferencesAny

			 reference in a law, map, regulation, document, paper, or other record of the

			 United States to the Nonindigenous Aquatic Nuisance Prevention and Control Act

			 of 1990 shall be deemed to be a reference to the Nonindigenous Aquatic Invasive

			 Species Prevention and Control Act of 1990.

					

